Exhibit 10.13
[*] THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.
EXECUTION COPY
PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from
time to time, the “Security Agreement”) is entered into as of November 25, 2009
by and between ALTRA HOLDINGS, INC., a Delaware corporation (“Holdings”), ALTRA
INDUSTRIAL MOTION, INC., a Delaware corporation, the other Subsidiaries of
Holdings named on the signature pages hereto (each a “Grantor”, and
collectively, the “Grantors”), and The Bank of New York Mellon Trust Company,
N.A., in its capacity as collateral agent (the “Collateral Agent”) for the
benefit of itself and the Holders.
PRELIMINARY STATEMENT
     The Grantors, The Bank of New York Mellon Trust Company, N.A., as Trustee
and Collateral Agent, and the Holders are entering into an Indenture dated as of
the date hereof (as it may be amended or modified from time to time, the
“Indenture”). Each Grantor is entering into this Security Agreement in order to
induce the Holders to purchase the Notes under the Indenture and to secure the
Secured Obligations that such Grantor has agreed to guarantee pursuant to
Article 11 of the Indenture.
     ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the
Holders, hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1. Terms Defined in Indenture. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Indenture.
     1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.
     1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:
     “Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to our on account of an account.
     “Accounts” shall have the meaning set forth in Article 9 of the UCC.
     “Administrative Agent” shall mean JPMorgan Chase Bank, N.A., or such
successor administrative agent of which the Collateral Agent may receive notice
from time to time in accordance with the Intercreditor Agreement.
     “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.
     “Assigned Contracts” means, with respect to any Grantor, collectively, all
of such Grantors’ rights and remedies under, and all moneys and claims for money
due or to become due to such Grantor under those contracts and other agreements
between such Grantor and any party other than the Collateral Agent, and any
other material contracts, and any and all amendments, supplements, extensions,
and renewals thereof, including all rights and claims of such Grantor now or
hereafter existing: (a) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing agreements; (b) for any damages arising out of or for breach or
default under or in connection with any of the foregoing contracts; (c) to all
other amounts from time to time paid or payable under or in connection with any
of the foregoing agreements; or (d) to exercise or enforce any and all
covenants, remedies, powers and privileges thereunder.

 



--------------------------------------------------------------------------------



 



     “Cash Management Bank” means (a) as of the Closing Date, JPMorgan Chase
Bank, N.A., in its capacity as the principal depositary bank for the Grantors,
and (b) at any time after the Closing Date, any one or more Lenders (as defined
in the Credit Agreement) selected by the Grantors, with the prior written
consent of the Administrative Agent, to become the successor principal
depository bank for the Grantors; provided, that, unless the Administrative
Agent otherwise consents in writing, no Person shall become the successor “Cash
Management Bank” unless and until such Person shall have entered into a Control
Agreement with the Grantors and the Administrative Agent in form and substance
reasonably acceptable to the Administrative Agent.
     “Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
     “Closing Date” means the date of the Indenture.
     “Collateral” shall have the meaning set forth in Article II.
     “Collateral Access Agreement” means any landlord waiver or other agreement,
in form and substance satisfactory to the Collateral Agent, between the
Collateral Agent and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Collateral or any landlord
of any Grantor for any real property where any Collateral is located, as such
landlord waiver or other agreement may be amended, restated, or otherwise
modified from time to time.
     “Collateral Report” means any certificate, report or other document
delivered by any Grantor to the Collateral Agent with respect to the Collateral
pursuant to any Second Priority Document.
     “Collection Account” means the account at JPMorgan Chase Bank, N.A., so
designated by the Administrative Agent, in a written notice delivered to the
Grantors, to be the “Collection Account”, to which funds on deposit in Deposit
Accounts, Securities Accounts and Lock Boxes (other than Excluded Accounts (as
defined in the Credit Agreement)) and all payments received in respect of
Accounts shall be remitted at all times during an Availability Trigger Period
(as defined in the Credit Agreement).
     “Commercial Tort Claims” means “commercial tort claims” as set forth in
Article 9 of the UCC and shall include, without limitation, the existing
commercial tort claims of the Grantors set forth in Exhibit C-2 attached hereto.
     “Company” means Altra Industrial Motion, Inc., a Delaware corporation.
     “Control” shall have the meaning set forth in Article 8 or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
     “Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among (a) the applicable Grantor, (b) a
banking institution, securities broker or securities intermediary at which such
Grantor maintains a Deposit Account or a Securities Account, and (c) the
Collateral Agent, providing for the Collateral Agent to have control over the
funds or securities and other financial assets held in such Deposit Account or
Securities Account.
     “Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
     “Credit Agreement” means that certain Credit Agreement, to be entered into
as of the date hereof, by and among the Administrative Agent, the Grantors and
the Lenders.

2



--------------------------------------------------------------------------------



 



     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Deposit Accounts” shall have the meaning set forth in Article 9 of the
UCC.
     “Discharge of First Priority Credit Agreement Secured Obligations” shall
have the meaning assigned to such term in the Intercreditor Agreement.
     “dispose” shall mean, with respect to any property, any conveyance, sale,
lease, sublease, assignment, transfer or other disposition of such property
(including (i) by way of merger or consolidation, (ii) any sale and leaseback
transaction and (iii) any synthetic lease).
     “Documents” shall have the meaning set forth in Article 9 of the UCC.
     “Equipment” shall have the meaning set forth in Article 9 of the UCC.
     “Event of Default” means an event described in Section 5.1.
     “Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
     “Fixtures” shall have the meaning set forth in Article 9 of the UCC.
     “General Intangibles” shall have the meaning set forth in Article 9 of the
UCC.
     “Goods” shall have the meaning set forth in Article 9 of the UCC.
     “Indenture” shall have the meaning assigned to such term in the first
recital.
     “Instruments” shall have the meaning set forth in Article 9 of the UCC.
     “Intercreditor Agreement” means that certain Intercreditor and
Subordination Agreement, dated as of the date hereof, by and among the
Administrative Agent, the Collateral Agent, The Bank of New York Mellon Trust
Company, N.A., as Trustee under the Indenture, Holdings, Company, those certain
subsidiaries of Company identified as Borrowers on the signature pages thereto
and those certain subsidiaries of Company identified as Guarantors on the
signature pages thereto.
     “Inventory” shall have the meaning set forth in Article 9 of the UCC.
     “Investment Property” shall have the meaning set forth in Article 9 of the
UCC.
     “Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of
the UCC.
     “Licenses” means, with respect to any Person, all of such Person’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
     “Lock Boxes” means any postal lock boxes established by the Grantors with
any banking institution, securities broker, securities intermediary or other
financial institution.

3



--------------------------------------------------------------------------------



 



     “Patents” means, with respect to any Person, all of such Person’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.
     “Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the Collateral
Agent pursuant to this Security Agreement; provided, however, Pledged Collateral
shall not include more than 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) owned
by each Grantor in each Foreign Subsidiary.
     “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.
     “Required Holders” means, at any time, Holders of a majority in aggregate
principal amount of the Notes then outstanding.
     “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.
     “Secured Obligations” means all obligations of the Grantors with respect to
the Notes pursuant to the Indenture.
     “Securities Account” has the meaning assigned to such term in Article 8 of
the UCC.
     “Security” has the meaning set forth in Article 8 of the UCC.
     “Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the Grantor and the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, and any other
pledge or security agreement entered into, after the date hereof by any Grantor,
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.
     “Stock Rights” means all dividends, instruments or other distributions and
any other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.
     “Supporting Obligations” shall have the meaning set forth in Article 9 of
the UCC.
     “Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

4



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code, as in effect from time to time, of
the State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s or any Holder’s
Lien on any Collateral.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
     To secure the prompt and complete payment and performance of the Secured
Obligations, each Grantor hereby pledges, assigns and grants to the Collateral
Agent, on behalf of and for the ratable benefit of the Holders, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

  (i)   all Accounts;     (ii)   all Chattel Paper;     (iii)   all Copyrights,
Patents and Trademarks;     (iv)   all Documents;     (v)   all Equipment;    
(vi)   all Fixtures;     (vii)   all General Intangibles;     (viii)   all
Goods;     (ix)   all Instruments;     (x)   all Inventory;     (xi)   all
Investment Property;     (xii)   all cash or cash equivalents;     (xiii)   all
letters of credit, Letter-of-Credit Rights and Supporting Obligations;     (xiv)
  all Deposit Accounts with any bank or other financial institution;     (xv)  
all Securities Accounts with any bank or other financial institution;     (xvi)
  all Commercial Tort Claims;     (xvii)   all Assigned Contracts; and    
(xviii)   all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing.

     Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, the following: (i) any of such Grantor’s rights or interests in or
under, any lease, license, contract or agreement to which such Grantor is a
party to the extent, but only to the extent that such a grant would, under the
terms of such lease, license, contract or agreement constitute or result in
(a) the abandonment, invalidation or unenforceability of any right, title or
interest of such Grantor

5



--------------------------------------------------------------------------------



 



therein or (b) a breach or termination pursuant to the terms of, or a default
under such lease, license, contract or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including any bankruptcy or
insolvency laws) or principles of equity), provided, that (x) immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect and (y) to the extent that any such lease, license, contract or
agreement would otherwise constitute Collateral (but for the provisions of this
paragraph), all proceeds resulting from the sale or disposition by any Grantor
of any rights of such Grantor under such lease, license, contract or agreement
shall constitute Collateral, (ii) any equipment or other fixed or capital assets
owned by a Grantor acquired after the date hereof that is subject to a Lien
securing a purchase money financing, project financing or capital or finance
lease obligation permitted to be incurred pursuant to the Indenture if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money, project financing or capital or finance lease
obligation) prohibits the creation of any other Lien on such property, provided,
that immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and such Grantor shall be deemed to
have granted a security interest in, all such rights and interests as if such
provision had never been in effect, (iii) more than 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Foreign Subsidiary, and (iv) any Trademark
applications filed in the U.S. Patent and Trademark Office on the basis of such
Grantor’s “intent-to-use” such trademark, unless and until acceptable evidence
of use of the trademark has been filed with and accepted by the U.S. Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. 1051, et seq.), to the extent that granting a lien in such Trademark
application prior to such filing would adversely affect the enforceability or
validity of such Trademark application.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Grantor represents and warrants to the Collateral Agent and the
Holders that:
     3.1. Title, Perfection and Priority. Such Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Collateral Agent the security interest
in such Collateral pursuant hereto. When financing statements have been filed in
the appropriate offices against such Grantor in the locations listed on
Exhibit F, the Collateral Agent will have a fully perfected second priority
security interest in that Collateral of the Grantor in which a security interest
may be perfected by filing, subject only to Liens permitted under
Section 4.1(e).
     3.2. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.
     3.3. Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit A; such Grantor
has no other places of business except those set forth in Exhibit A.
     3.4. Collateral Locations. All of such Grantor’s locations where Collateral
is located are listed on Exhibit A. All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.
     3.5. Deposit Accounts; Securities Accounts; Lock Boxes. All of such
Grantor’s Deposit Accounts, Securities Accounts and Lock Boxes are listed on
Exhibit B.

6



--------------------------------------------------------------------------------



 



     3.6. Exact Names. Such Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization. Such Grantor has not, during the past five years, been known by
or used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.
     3.7. Letter-of-Credit Rights; Chattel Paper; Commercial Tort Claims.
Exhibit C-1 lists all Letter-of-Credit Rights and Chattel Paper of such Grantor
having a value in excess of $500,000, individually. Set forth on Exhibit C-2 is
a description of each Commercial Tort Claim of such Grantor having a value in
excess of $500,000, individually (including a listing of the parties,
description of the dispute, and, if available, case number). All action by the
Grantor necessary or desirable to protect and perfect the Collateral Agent’s
Lien on each item listed on Exhibits C-1 and C-2 (including the delivery of all
originals and the placement of a legend on all Chattel Paper as required
hereunder) has been duly taken. The Collateral Agent will have a fully perfected
second priority security interest in the Collateral listed on Exhibits C-1 and
C-2, subject only to Liens permitted under Section 4.1(e).
     3.8. Accounts and Chattel Paper.
          (a) The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts and Chattel Paper are and will be
correctly stated in all records of such Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the Collateral
Agent by such Grantor from time to time. As of the time when each Account or
each item of Chattel Paper arises, such Grantor shall be deemed to have
represented and warranted that such Account or Chattel Paper, as the case may
be, and all records relating thereto, are genuine and in all respects what they
purport to be.
          (b) With respect to its Accounts, except as specifically disclosed on
the most recent Collateral Report, (i) all Accounts represent bona fide sales of
Inventory or rendering of services to Account Debtors in the ordinary course of
such Grantor’s business and are not evidenced by a judgment, Instrument or
Chattel Paper; (ii) there are no setoffs, claims or disputes existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Grantor in the ordinary course of its
business for prompt payment and disclosed to the Collateral Agent; (iii) to such
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair the validity or enforceability thereof or could reasonably be expected to
reduce the amount payable thereunder as shown on such Grantor’s books and
records and any invoices, statements and Collateral Reports with respect
thereto; (iv) such Grantor has not received any notice of proceedings or actions
which are threatened or pending against any Account Debtor which might result in
any adverse change in such Account Debtor’s financial condition; and (v) such
Grantor has no knowledge that any Account Debtor is unable generally to pay its
debts as they become due.
          (c) In addition, with respect to all of its Accounts, (i) the amounts
shown on all invoices, statements and Collateral Reports with respect thereto
are actually and absolutely owing to such Grantor as indicated thereon and are
not in any way contingent; and (ii) to such Grantor’s knowledge, all Account
Debtors have the capacity to contract.
     3.9. Inventory. With respect to any of its Inventory scheduled or listed on
the most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of such Grantor’s locations set forth on Exhibit A,
(b) no Inventory (other than Inventory in transit) is now, or shall at any time
or times hereafter be stored at any other location except as permitted by
Section 4.1(g), (c) such Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the Lien granted to the Collateral
Agent, for the benefit of the Collateral Agent and Holders, and except for
Permitted Liens, (d) except as specifically disclosed in the most recent
Collateral Report, such Inventory is of good and merchantable quality, free from
any defects, (e) such Inventory is not subject to any licensing, patent,
royalty, trademark, trade name or copyright agreements with any third parties

7



--------------------------------------------------------------------------------



 



which would require any consent of any third party upon sale or disposition of
that Inventory or the payment of any monies to any third party upon such sale or
other disposition, (f) such Inventory has been substantially produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Collateral Agent
following an Event of Default shall not require the consent of any Person and
shall not constitute a breach or default under any contract or agreement to
which such Grantor is a party or to which such property is subject.
     3.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except as set forth in Exhibit D,
which exhibit shall be delivered to the Collateral Agent not later than thirty
(30) days after the Closing Date pursuant to Section 4.7(f). This Security
Agreement is effective to create a valid and continuing Lien and, upon filing of
appropriate financing statements in the offices listed on Exhibit F and this
Security Agreement with the United States Copyright Office and the United States
Patent and Trademark Office, fully perfected second priority security interests
in favor of the Collateral Agent on such Grantor’s Patents, Trademarks and
Copyrights, such perfected security interests are enforceable as such as against
any and all creditors of and purchasers from such Grantor; and all action
necessary or desirable to protect and perfect the Collateral Agent’s Lien on
such Grantor’s Patents, Trademarks or Copyrights shall have been duly taken.
     3.11. Filing Requirements. None of its Equipment is covered by any
certificate of title, except for motor vehicles having an aggregate value not in
excess of $2,500,000. None of the Collateral owned by it is of a type for which
security interests or liens may be perfected by filing under any federal statute
except for (a) motor vehicles and (b) Patents, Trademarks and Copyrights held by
such Grantor and described in Exhibit D.
     3.12. No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated naming such Grantor as debtor has been filed or is
of record in any jurisdiction except (a) for financing statements or security
agreements naming the Collateral Agent on behalf of the Holders as the secured
party and (b) in connection with Liens permitted by Section 4.1(e).
     3.13. Pledged Collateral.
          (a) Exhibit E sets forth a complete and accurate list of all Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit E as
being owned by it, free and clear of any Liens, except for Permitted Liens. Such
Grantor further represents and warrants that (i) all Pledged Collateral owned by
it constituting an Equity Interest has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized, validly
issued, are fully paid and non-assessable, (ii) with respect to any certificates
delivered to the Collateral Agent representing an Equity Interest (or, prior to
the Discharge of First Priority Credit Agreement Secured Obligations, the
Administrative Agent), either such certificates are Securities as defined in
Article 8 of the UCC as a result of actions by the issuer or otherwise, or, if
such certificates are not Securities, such Grantor has so informed the
Collateral Agent and the Grantor has taken steps to perfect its security
interest therein as a General Intangible, (iii) all such Pledged Collateral held
by a securities intermediary is covered by a Control Agreement among such
Grantor, the securities intermediary and the Collateral Agent (or, prior to the
Discharge of First Priority Credit Agreement Secured Obligations, the
Administrative Agent in accordance with the Intercreditor Agreement) pursuant to
which the Administrative Agent or Collateral Agent, as the case may be, has
Control and (iv) all Pledged Collateral which represents Indebtedness owed to
such Grantor has been duly authorized, authenticated or issued and delivered by
the issuer of such Indebtedness, is the legal, valid and binding obligation of
such issuer and such issuer is not in default thereunder.
          (b) In addition, (i) none of the Pledged Collateral owned by it has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject, (ii) there are existing no options, warrants, calls
or commitments of any character whatsoever relating to such Pledged Collateral
or which obligate the issuer of any Equity Interest

8



--------------------------------------------------------------------------------



 



included in the Pledged Collateral to issue additional Equity Interests, and
(iii) except as otherwise provided in the Intercreditor Agreement prior to the
Discharge of First Priority Credit Agreement Secured Obligations, no consent,
approval, authorization, or other action by, and no giving of notice, filing
with, any governmental authority or any other Person is required for the pledge
by such Grantor of such Pledged Collateral pursuant to this Security Agreement
or for the execution, delivery and performance of this Security Agreement by
such Grantor, or for the exercise by the Collateral Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.
          (c) Except as set forth in Exhibit E, such Grantor owns 100% of the
issued and outstanding Equity Interests which constitute Pledged Collateral
owned by it and none of the Pledged Collateral which represents Indebtedness
owed to such Grantor is subordinated in right of payment to other Indebtedness
or subject to the terms of an indenture.
ARTICLE IV
COVENANTS
     From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated, each Grantor agrees that:
     4.1. General.
          (a) Collateral Records. Such Grantor will maintain complete and
accurate books and records with respect to the Collateral, and furnish to the
Collateral Agent updates with respect to Exhibits A, B, C-1, C-2, D, E, F and G
hereto in accordance with Section 4.1(c) and such reports relating to such
Collateral as the Collateral Agent shall from time to time request.
          (b) Authorization to File Financing Statements; Ratification. In
accordance with and subject to the Intercreditor Agreement, such Grantor hereby
agrees to file and deliver to the Collateral Agent all financing statements and
other documents and take such other actions as may from time to time be
necessary in order to maintain, subject to Permitted Liens, a second perfected
security interest in and, if applicable, Control of, the Collateral owned by
such Grantor.
          (c) Further Assurances. Such Grantor will, if so requested by the
Collateral Agent, furnish to the Collateral Agent, as often as the Collateral
Agent requests, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Collateral Agent may reasonably request, all in such
detail as the Collateral Agent may specify. Such Grantor also agrees to take any
and all actions necessary to defend title to the Collateral against all persons
and to defend the security interest of the Collateral Agent in its Collateral
and the priority thereof against any Lien not expressly permitted hereunder. For
purposes of this Security Agreement, all references to Exhibits A, B, C-1, C-2,
D, E, F and G hereto shall be deemed to refer to each such exhibit as updated
from time to time pursuant to supplements and amendments delivered by the
Grantor to the Collateral Agent.
          (d) Disposition of Collateral. Such Grantor will not consummate an
Asset Sale, except for dispositions specifically permitted pursuant to
Section 4.10 of the Indenture.
          (e) Liens. Such Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except Permitted Liens.
          (f) Other Financing Statements. Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except in connection with a Lien
permitted by Section 4.1(e). Such Grantor acknowledges that it is not authorized
to file any financing statement or amendment or termination statement with
respect to any financing statement, except as permitted by the Indenture (or,
prior to the Discharge of First Priority Credit Agreement Secured Obligations,

9



--------------------------------------------------------------------------------



 



the Administrative Agent in accordance with the Intercreditor Agreement),
subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.
          (g) Locations. Such Grantor will not (i) maintain any Collateral owned
by it at any location other than those locations listed on Exhibit A,
(ii) otherwise change, or add to, such except as permitted by the Indenture, or
(iii) change its principal place of business or chief executive office from the
location identified on Exhibit A, to the extent prohibited under the Indenture.
          (h) Compliance with Terms. Such Grantor will perform and comply with
all obligations in respect of the Collateral owned by it and all agreements to
which it is a party or by which it is bound relating to such Collateral.
     4.2. Receivables.
          (a) Collection of Receivables. Except as otherwise provided in this
Security Agreement, such Grantor will collect and enforce, at such Grantor’s
sole expense, all amounts due or hereafter due to such Grantor under the
Receivables owned by it.
          (b) Electronic Chattel Paper. Such Grantor shall take all steps
necessary to grant the Collateral Agent (or, prior to the Discharge of First
Priority Credit Agreement Secured Obligations, the Administrative Agent in
accordance with the Intercreditor Agreement) Control of all electronic chattel
paper in accordance with the UCC and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.
     4.3. Inventory and Equipment.
          (a) Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear in respect of the Equipment.
          (b) Inventory Count; Perpetual Inventory System. Such Grantor will
conduct a physical count of its Inventory at least once per fiscal year, and
after and during the continuation of an Event of Default, at such other times as
the Collateral Agent requests. Such Grantor, at its own expense upon request of
the Collateral Agent, shall deliver to the Collateral Agent the results of each
physical verification, which such Grantor has made, or has caused any other
Person to make on its behalf, of all or any portion of its Inventory. Such
Grantor will maintain a perpetual inventory reporting system at all times.
          (c) Equipment. Such Grantor will not (unless permitted by the
Indenture) alter or remove any identifying symbol or number on any of such
Grantor’s Equipment constituting Collateral.
     4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Collateral Agent (or, prior to the Discharge of
First Priority Credit Agreement Secured Obligations, the Administrative Agent in
accordance with the Intercreditor Agreement) promptly following the execution of
this Security Agreement the originals of (x) all Chattel Paper having a value in
excess of $500,000 and (y) all Securities and Instruments, in each case
constituting Collateral owned by it (if any then exist), (b) hold in trust for
the Collateral Agent or the Administrative Agent, as the case may be, upon
receipt and immediately thereafter deliver to the Collateral Agent or the
Administrative Agent, as the case may be, any such Chattel Paper, Securities and
Instruments constituting Collateral, (c) upon the Collateral Agent’s request
(or, prior to the Discharge of First Priority Credit Agreement Secured
Obligations, at the request of the Administrative Agent in accordance with the
Intercreditor Agreement), deliver to the Administrative Agent or Collateral
Agent, as the case may be, (and thereafter hold in trust for the Collateral
Agent or the Administrative Agent, as the case may be, upon receipt and
immediately deliver to the Collateral Agent or the Administrative Agent, as the
case may be) any Document evidencing or constituting Collateral and (d) upon the
Collateral Agent’s request, deliver to the Collateral Agent a duly executed
amendment to this Security Agreement, in the

10



--------------------------------------------------------------------------------



 



form of Exhibit G hereto (the “Amendment”), pursuant to which such Grantor will
pledge such additional Collateral. Such Grantor hereby authorizes the Collateral
Agent to attach each Amendment to this Security Agreement and agrees that all
additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral. Notwithstanding anything to the
contrary contained in this Security Agreement or any other Collateral Document,
not later than thirty (30) days after the Closing Date, such Grantor shall
deliver to the Collateral Agent (or, prior to the Discharge of the First Lien
Credit Agreement Secured Obligations, the Administrative Agent) the original
certificates representing the Equity Interests of Foreign Subsidiaries which
constitute Pledged Collateral owned by such Grantor as of the Closing Date,
together with executed undated powers for each such certificate.
     4.5. Uncertificated Pledged Collateral.
          (a) Subject to the provisions of the Intercreditor Agreement, such
Grantor will cause the issuers of Equity Interests which constitute Pledged
Collateral owned by such Grantor to comply with any and all instructions
originated by the Collateral Agent regarding such Equity Interests,
notwithstanding anything to the contrary in any other agreement between such
Grantor and such issuers. Such Grantor further agrees that it shall cause the
issuers of Equity Interests which constitute Pledged Collateral owned by such
Grantor not to certificate such Equity Interests or register any party other
than such Grantor, another Grantor or the Collateral Agent or the Collateral
Agent’s designee as the registered owner of any portion of such Equity
Interests, or allow any party other than the Collateral Agent or its designee to
become the holder of any such Equity Interests or an entitlement thereto, in
each case without the prior written consent of the Collateral Agent.
          (b) Subject to the provisions of the Intercreditor Agreement, such
Grantor will permit the Collateral Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of Pledged
Collateral owned by it not represented by certificates to mark their books and
records with the numbers and face amounts of all such uncertificated securities
or other types of Pledged Collateral not represented by certificates and all
rollovers and replacements therefor to reflect the Lien of the Collateral Agent
granted pursuant to this Security Agreement. Without limiting the foregoing,
such Grantor will, with respect to any such Pledged Collateral held with a
securities intermediary, cause such securities intermediary to enter into a
Control Agreement with the Collateral Agent (or, prior to the Discharge of First
Priority Credit Agreement Secured Obligations, the Administrative Agent in
accordance with the Intercreditor Agreement), in form and substance satisfactory
to the Collateral Agent or the Administrative Agent, as the case may be, and
giving the Collateral Agent or the Administrative Agent, as the case may be,
Control.
          (c) Subject to the provisions of the Intercreditor Agreement, each
Grantor that is an issuer of uncertificated securities which constitute Pledged
Collateral hereby acknowledges and agrees that (i) if the Collateral Agent shall
be deemed to have “control” over such uncertificated securities within the
meaning of Section 8-106 of the UCC, (ii) such Grantor shall comply with all
instructions originated by the Collateral Agent regarding such unceritificated
securities, (iii) such Grantor shall market its books and records to reflect the
Lien of the Collateral Agent in such uncertificated securities, and (iv) such
Grantor shall not register any transfer of any portion of such uncertificated
securities to any Person other than to another Grantor or to the Collateral
Agent or the Collateral Agent’s designee.
          (d) Subject to the provisions of the Intercreditor Agreement, each of
the parties hereto acknowledges and agrees that this Security Agreement
evidences the Collateral Agent’s “control” over all “uncertificated securities”
and “investment property” constituting Pledged Collateral in accordance with the
applicable provisions of, and as such terms are defined in, Articles 8 and 9 of
the UCC.
     4.6. Pledged Collateral.
          (a) Changes in Capital Structure of Issuers. If prohibited by the
Indenture, such Grantor will not (i) permit or suffer any issuer of an Equity
Interest constituting Pledged Collateral owned by it to dissolve, merge,
liquidate, retire any of its Equity Interests or other Instruments or Securities
evidencing

11



--------------------------------------------------------------------------------



 



ownership, reduce its capital, sell or encumber all or substantially all of its
assets (except for Permitted Liens and sales of assets permitted pursuant to
Section 4.1(d)) or merge or consolidate with any other entity, or (ii) vote any
such Pledged Collateral in favor of any of the foregoing.
          (b) Issuance of Additional Securities. Such Grantor will not permit or
suffer the issuer of an Equity Interest constituting Pledged Collateral owned by
it to issue additional Equity Interests, any right to receive the same or any
right to receive earnings, except to such Grantor or another Grantor or another
Grantor.
          (c) Registration of Pledged Collateral. Such Grantor will permit any
registrable Pledged Collateral owned by it to be registered in the name of the
Collateral Agent or its nominee (or, prior to the Discharge of First Priority
Credit Agreement Secured Obligations, the Administrative Agent or its nominee)
in accordance with the Intercreditor Agreement) at any time at the option of the
Required Holders.
          (d) Exercise of Rights in Pledged Collateral.
          (i) Without in any way limiting the foregoing and subject to clause
(ii) below, such Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Indenture or any other Second
Priority Document; provided, however, that except as requested by the
Administrative Agent pursuant to the Intercreditor Agreement, no vote or other
right shall be exercised or action taken which would have the effect of
impairing the rights of the Collateral Agent in respect of such Pledged
Collateral.
          (ii) Such Grantor will permit the Collateral Agent or its nominee (or,
prior to the Discharge of First Priority Credit Agreement Secured Obligations,
the Administrative Agent or its nominee in accordance with the Intercreditor
Agreement) at any time after the occurrence and during the continuance of an
Event of Default, without notice, to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
any Equity Interest or Investment Property constituting such Pledged Collateral
as if it were the absolute owner thereof.
          (iii) Such Grantor shall be entitled to collect and receive for its
own use all cash dividends and interest paid in respect of the Pledged
Collateral owned by it to the extent not in violation of the Indenture; and
          (iv) All cash dividends and interest paid in respect of the Pledged
Collateral owned by Grantor shall, if and for so long as the Administrative
Agent elects Full Cash Dominion (as defined in the Credit Agreement) in
accordance with the terms of the Credit Agreement, be delivered to the
Collateral Agent (or, prior to the Discharge of First Priority Credit Agreement
Secured Obligations, the Administrative Agent in accordance with the
Intercreditor Agreement) to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Collateral Agent (or,
prior to the Discharge of First Priority Credit Agreement Secured Obligations,
the Administrative Agent in accordance with the Intercreditor Agreement), be
segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Collateral Agent (or, prior to the Discharge of First Priority
Credit Agreement Secured Obligations, the Administrative Agent in accordance
with the Intercreditor Agreement) as Pledged Collateral in the same form as so
received (with any necessary endorsement).
     4.7. Intellectual Property.
          (a) Such Grantor will use its best efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of the
Collateral Agent (or, prior to the Discharge of First Priority Credit Agreement
Secured Obligations, the Administrative Agent in accordance with the
Intercreditor Agreement) of any License held by such Grantor and to enforce the
security interests granted hereunder; provided, however, that the foregoing
shall not apply to any License for the use of intellectual property where such
License is for the use of intellectual property that is commercially available.

12



--------------------------------------------------------------------------------



 



          (b) Such Grantor shall notify the Collateral Agent immediately if it
knows or has reason to know that any application or registration relating to any
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.
          (c) In no event shall such Grantor, either directly or through any
agent, employee, licensee or designee, file an application for the registration
of any Patent, Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency without giving the Collateral Agent prior written notice thereof, and
such Grantor shall execute and deliver any and all security agreements necessary
to evidence the Collateral Agent’s second priority security interest on such
Patent, Trademark or Copyright, and the General Intangibles of such Grantor
relating thereto or represented thereby.
          (d) Such Grantor shall take all actions necessary to maintain and
pursue each application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings, except if such Patent, Trademark or Copyright is not material to
the conduct of such Grantor’s business.
          (e) Such Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the
Collateral Agent (or, prior to the Discharge of First Priority Credit Agreement
Secured Obligations, the Administrative Agent in accordance with the
Intercreditor Agreement) shall deem appropriate under the circumstances to
protect such Patent, Trademark or Copyright. In the event that such Grantor
institutes suit because any of its Patents, Trademarks or Copyrights
constituting Collateral is infringed upon, or misappropriated or diluted by a
third party, such Grantor shall comply with Section 4.8.
          (f) Notwithstanding anything to the contrary contained in this
Security Agreement or any other Second Priority Document, not later than thirty
(30) days after the Effective Date, such Grantor shall (i) deliver to the
Collateral Agent the results of patent and trademark searches of the U.S. Patent
and Trademark Office databases, evidencing ownership of all Patents and
Trademarks held by such Grantor, together with a true, correct and complete
listing of all Patents and Trademarks (including any licenses of the foregoing)
in which such Grantor has an ownership interest, which listing shall be attached
to this Security Agreement as Exhibit D, and (ii) execute and deliver in favor
of the Collateral Agent (x) a patent security agreement and (y) a trademark
security agreement, in each case in forms attached hereto as Exhibits I and J,
respectively.
     4.8. Commercial Tort Claims. Such Grantor shall promptly, and in any event
within fifteen (15) Business Days after the same is acquired by it, notify the
Collateral Agent of any Commercial Tort Claim acquired by it having a value in
excess of $500,000 and such Grantor shall enter into an amendment to this
Security Agreement, in the form of Exhibit G hereto, granting to Collateral
Agent a first priority security interest (subject to the Intercreditor
Agreement) in such commercial tort claim.
     4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit having a value in excess of $500,000, it shall promptly,
and in any event within two Business Days after becoming a beneficiary, notify
the Collateral Agent thereof and cause the issuer and/or confirmation bank to
(i) consent to the assignment of any Letter-of-Credit Rights to the Collateral
Agent (or, prior to the Discharge of First Priority Credit Agreement Secured
Obligations, the Administrative Agent in accordance with the Intercreditor
Agreement) and (ii) agree to direct all payments thereunder to a Deposit Account
at the Collateral Agent (or, prior to the Discharge of First Priority Credit
Agreement Secured Obligations, the Administrative Agent in accordance with the
Intercreditor Agreement), all in form and substance reasonably satisfactory to
the

13



--------------------------------------------------------------------------------



 



Collateral Agent (or, prior to the Discharge of First Priority Credit Agreement
Secured Obligations, the Administrative Agent in accordance with the
Intercreditor Agreement).
     4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify
the Collateral Agent of any Collateral which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof having a value in excess of $1,000,000, the assignment of
which claim is restricted by federal, state or municipal law.
     4.11. No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Collateral Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Collateral Agent of any one or more of such rights, powers or remedies.
     4.12. Insurance.
          (a) In the event any Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Grantor within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall be in an amount equal
to the lesser of the total amount of the Notes or the total replacement cost
value of the improvements.
          (b) All insurance policies required hereunder shall name the
Collateral Agent (for the benefit of the Collateral Agent and the Holders) (or,
prior to the Discharge of First Priority Credit Agreement Secured Obligations,
the Administrative Agent and the Lenders in accordance with the Intercreditor
Agreement) as an additional insured or as loss payee, as applicable, and shall
contain loss payable clauses or mortgagee clauses, through customary
endorsements which provide that: (i) all proceeds thereunder with respect to any
Collateral shall be payable to the Collateral Agent (or, prior to the of First
Priority Credit Agreement Secured Obligations, the Administrative Agent in
accordance with the Intercreditor Agreement) to be held, remitted to the
Grantors or applied against the Secured Obligations as provided in the Indenture
or the Credit Agreement, as the case may be; (ii) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy; and (iii) such policy and loss payable or mortgagee clauses may
be canceled, amended, or terminated only upon at least thirty (30) days prior
written notice given to the Collateral Agent or the Administrative Agent, as the
case may be.
          (c) All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Collateral Agent. If such
Grantor fails to obtain any insurance as required by this Section, the
Collateral Agent may obtain such insurance at the Grantor’s expense. By
purchasing such insurance, the Collateral Agent shall not be deemed to have
waived any Default arising from the Grantor’s failure to maintain such insurance
or pay any premiums therefor.
     4.13. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain, within 120 days following the Closing Date, a
Collateral Access Agreement, from (x) the lessor of each leased property and
(y) from any bailee or consignee with respect to any warehouse, processor or
converter facility or other location, in each case where inventory having a fair
market value in excess of $500,000 is stored or located or where machinery or
equipment having a fair market value in excess of $500,000 is stored or located,
which agreement or letter shall provide access rights, contain a waiver or
subordination of all Liens or claims that the landlord, bailee or consignee may
assert against the Collateral at that location; provided, however, to the extent
the Collateral Access Agreement relates to any Lease entered into after the date
of the Indenture, such Grantor shall use commercially reasonable efforts to
obtain such Collateral Access Agreement within 90 days following the Closing
Date. After the Closing Date, no real property or warehouse space shall be
leased by such Grantor and no Inventory shall be shipped to a processor or
converter under arrangements established after the Closing Date, unless and
until a satisfactory Collateral Access Agreement shall first have been obtained
with respect to such location (unless the fair market value of the inventory at
such location, or the

14



--------------------------------------------------------------------------------



 



fair market value of the machinery and equipment at such location, is less than
$500,000). Such Grantor shall timely and fully pay and perform its obligations
under all leases and other agreements with respect to each leased location or
third party warehouse where any Collateral is or may be located.
     4.14. Control Agreements. As soon as practicable but in no event later than
March 25, 2010, unless waived by the Administrative Agent, which waiver shall be
evidenced by the delivery of a written notice to the Collateral Agent with
respect to this Section 4.14, the Grantors shall cause each depository bank or
other institution where the Grantors continue to maintain any Deposit Accounts
or Securities Accounts (other than Excluded Accounts) to enter into a Control
Agreement with respect to such Deposit Account or Securities Account; provided,
that, in the event the Grantors are not able to obtain a Control Agreement with
respect to any Deposit Account or Securities Account (other than Excluded
Accounts) as of March 25, 2010, then the Grantors shall close each such Deposit
Account or Securities Account (other than an Excluded Account) for which a
Control Agreement was not obtained, and shall transfer all cash or securities
(or proceeds thereof) maintained in such accounts to new Deposit Accounts or
Securities Accounts maintained with a depository bank, securities broker,
securities intermediary or other financial institution that is a party to a
Control Agreement. The Grantors will (i) provide prompt written notice to the
Collateral Agent of the establishment of any Deposit Account or Securities
Account after the Closing Date and (ii) contemporaneous with the establishment
of such Deposit Account or Securities Account (other than an Excluded Account),
obtain a Control Agreement with respect to such Deposit Account or Securities
Account. For the avoidance of doubt, the Grantors shall enter into a Control
Agreement with respect to the Collection Account and any other Accounts (other
than Excluded Accounts) established by the Grantors
     4.15. Change of Name or Location; Change of Fiscal Year. Such Grantor shall
not (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in the Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Collateral
Agent shall have received at least twenty (20) days prior written notice of such
change and such Grantor shall have acknowledged in writing that such change will
not adversely affect the validity, perfection or priority of the Collateral
Agent’s security interest in the Collateral; provided, that any new location
shall be in the continental U.S. Such Grantor shall not change its fiscal year
which currently ends on December 31.
     4.16. Assigned Contracts. Such Grantor will use its best efforts to secure
all consents and approvals necessary or appropriate for the assignment to or for
the benefit of the Collateral Agent (or, prior to the Discharge of First
Priority Credit Agreement Secured Obligations, the Administrative Agent in
accordance with the Intercreditor Agreement) of any Assigned Contract held by
such Grantor and to enforce the security interests granted hereunder, except
where the failure to obtain such consent or approval could not reasonably be
expected to result in a Material Adverse Effect. Such Grantor shall fully
perform all of its obligations under each of its Assigned Contracts, and shall
enforce all of its rights and remedies thereunder, in each case, as it deems
appropriate in its business judgment; provided, however, that such Grantor shall
not take any action or fail to take any action with respect to its Assigned
Contracts which would cause the termination of an Assigned Contract unless the
Grantor shall have reasonably determined that the termination of such Assigned
Contract would not have a Material Adverse Effect. Without limiting the
generality of the foregoing, such Grantor shall take all action necessary or
appropriate to permit, and shall not take any action which would have any
materially adverse effect upon, the full enforcement of all indemnification
rights under its Assigned Contracts. Such Grantor shall notify the Collateral
Agent in writing, promptly after such Grantor becomes aware thereof, of any
event or fact which could give rise to a claim by it for indemnification in an
amount in excess of $500,000 under any of its Assigned Contracts, and shall
diligently pursue such right to recover such claim and report to the Collateral
Agent on all further developments with respect thereto. If Full Cash Dominion
shall be in effect, such Grantor shall deposit into a Deposit Account at the
Collateral Agent (or, prior to the Discharge of First Priority Credit Agreement
Secured Obligations, the Administrative Agent in accordance with the
Intercreditor Agreement) or subject to a Control Agreement for application to
the Secured Obligations all amounts received

15



--------------------------------------------------------------------------------



 



by such Grantor as indemnification or otherwise pursuant to its Assigned
Contracts. Subject to the Discharge of the First Priority Credit Agreement
Secured Obligations, if such Grantor shall fail after the Collateral Agent’s
demand to pursue diligently any right under its Assigned Contracts, or if an
Event of Default then exists, the Collateral Agent may, and at the direction of
the Required Holders shall, directly enforce such right in its own or such
Grantor’s name and may enter into such settlements or other agreements with
respect thereto as the Collateral Agent or the Required Holders, as applicable,
shall determine. In any suit, proceeding or action brought by the Collateral
Agent for the benefit of the Holders under any Assigned Contract for any sum
owing thereunder or to enforce any provision thereof, such Grantor shall
indemnify and hold the Collateral Agent and Holders harmless from and against
all expense, loss or damage suffered by reason of any defense, setoff,
counterclaims, recoupment, or reduction of liability whatsoever of the obligor
thereunder arising out of a breach by such Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing from such Grantor to or in favor of such obligor or its successors. All
such obligations of such Grantor shall be and remain enforceable only against
such Grantor and shall not be enforceable against the Collateral Agent or the
Holders. Notwithstanding any provision hereof to the contrary, such Grantor
shall at all times remain liable to observe and perform all of its duties and
obligations under its Assigned Contracts, and the Collateral Agent’s or any
Holder’s exercise of any of their respective rights with respect to the
Collateral shall not release such Grantor from any of such duties and
obligations. Neither the Collateral Agent nor any Holder shall be obligated to
perform or fulfill any of such Grantor’s duties or obligations under its
Assigned Contracts or to make any payment thereunder, or to make any inquiry as
to the nature or sufficiency of any payment or property received by it
thereunder or the sufficiency of performance by any party thereunder, or to
present or file any claim, or to take any action to collect or enforce any
performance, any payment of any amounts, or any delivery of any property.
ARTICLE V
EVENTS OF DEFAULT AND REMEDIES
     5.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:
          (a) Any representation or warranty made by or on behalf of any Grantor
under or in connection with this Security Agreement shall be materially false as
of the date on which made.
          (b) The breach by any Grantor of any of the terms or provisions of
Article IV or Article VII.
          (c) The breach by any Grantor (other than a breach which constitutes
an Event of Default under any other Section of this Article V) of any of the
terms or provisions of this Security Agreement which is not remedied within
twenty (20) days of receipt of notice by such Grantor of written notice from
either the Required Holders or the Collateral Agent of such breach.
          (d) The occurrence of any “Event of Default” under, and as defined in,
the Indenture.
          (e) Any Equity Interest which is included within the Collateral shall
at any time constitute a Security or the issuer of any such Equity Interest
shall take any action to have such interests treated as a Security unless
(i) all certificates or other documents constituting such Security have been
delivered to the Collateral Agent (or, prior to the Discharge of First Priority
Credit Agreement Secured Obligations, the Administrative Agent) and such
Security is properly defined as such under Article 8 of the UCC of the
applicable jurisdiction, whether as a result of actions by the issuer thereof or
otherwise, or (ii) either the Collateral Agent or the Administrative Agent has
entered into a Control Agreement with the issuer of such Security or with a
securities intermediary relating to such Security and such Security is defined
as such under Article 8 of the UCC of the applicable jurisdiction, whether as a
result of actions by the issuer thereof or otherwise.
     5.2. Remedies.

16



--------------------------------------------------------------------------------



 



          (a) Subject to the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent may exercise
any or all of the following rights and remedies:
          (i) those rights and remedies provided in this Security Agreement, the
Indenture, or any other Second Priority Document; provided, that this
Section 5.2(a) shall not be understood to limit any rights or remedies available
to the Collateral Agent and the Holders prior to an Event of Default;
          (ii) those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;
          (iii) after the Discharge of First Priority Credit Agreement Secured
Obligations, give notice of sole control or any other instruction under any
Control Agreement or any other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;
          (iv) after the Discharge of First Priority Credit Agreement Secured
Obligations, without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Collateral Agent may deem commercially reasonable; and
          (v) after the Discharge of First Priority Credit Agreement Secured
Obligations, concurrently with written notice to the applicable Grantor,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, to exercise the voting and all other rights as
a holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Collateral Agent were the
outright owner thereof.
          (b) The Collateral Agent, on behalf of the Holders, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.
          (c) After the Discharge of First Priority Credit Agreement Secured
Obligations, the Collateral Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Collateral Agent and the Holders, the
whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.
          (d) After the Discharge of First Priority Credit Agreement Secured
Obligations, until the Collateral Agent is able to effect a sale, lease, or
other disposition of Collateral, the Collateral Agent shall have the right to
hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Collateral Agent. The Collateral Agent
may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Collateral Agent’s remedies
(for the benefit of the Collateral Agent and Holders), with respect to such
appointment without prior notice or hearing as to such appointment.

17



--------------------------------------------------------------------------------



 



          (e) Notwithstanding the foregoing, neither the Collateral Agent nor
the Holders shall be required to (i) make any demand upon, or pursue or exhaust
any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
          (f) Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Collateral Agent shall be under
no obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.
     5.3. Grantor’s Obligations Upon Default. Subject to the Intercreditor
Agreement, upon the request of the Collateral Agent after the occurrence and
during the continuance of an Event of Default, each Grantor will:
          (a) assemble and make available to the Collateral Agent the Collateral
and all books and records relating thereto at any place or places specified by
the Collateral Agent, whether at a Grantor’s premises or elsewhere;
          (b) after the Discharge of First Priority Credit Agreement Secured
Obligations, permit the Collateral Agent, by the Collateral Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;
          (c) after the Discharge of First Priority Credit Agreement Secured
Obligations, prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the Securities and Exchange Commission or any other
applicable government agency, registration statements, a prospectus and such
other documentation in connection with the Pledged Collateral as necessary, and
furnish to the Collateral Agent or cause an issuer of Pledged Collateral to
furnish to the Collateral Agent any information regarding the Pledged Collateral
in such detail as the Collateral Agent may specify;
          (d) take, or cause an issuer of Pledged Collateral to take, any and
all actions necessary to register or qualify the Pledged Collateral to enable
the Collateral Agent to consummate a public sale or other disposition of the
Pledged Collateral; and
          (e) at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Collateral Agent the following reports with respect to the applicable Grantor:
(i) a reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts.
     5.4. Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent to exercise the rights and remedies under this Article V
following the occurrence and during the continuance of an Event of Default, each
Grantor hereby (a) grants to the Collateral Agent, for the benefit of the
Collateral Agent and the Holders, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to any Grantor) to
use, license or sublicense any intellectual property rights now owned or

18



--------------------------------------------------------------------------------



 



hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the Collateral
Agent may sell any of such Grantor’s Inventory directly to any person, including
without limitation persons who have previously purchased the Grantor’s Inventory
from such Grantor and in connection with any such sale or other enforcement of
the Collateral Agent’s rights under this Security Agreement, may sell Inventory
which bears any Trademark owned by or licensed to such Grantor and any Inventory
that is covered by any Copyright owned by or licensed to such Grantor and the
Collateral Agent may finish any work in process and affix any Trademark owned by
or licensed to such Grantor and sell such Inventory as provided herein.
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
     6.1. Account Verification. Subject to the Intercreditor Agreement and after
the occurrence and the continuance of an Event of Default, the Collateral Agent
may at any time, in the Collateral Agent’s own name, in the name of a nominee of
the Collateral Agent, or in the name of any Grantor communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of any such Grantor,
parties to contracts with any such Grantor and obligors in respect of
Instruments of any such Grantor to verify with such Persons, to the Collateral
Agent’s satisfaction, the existence, amount, terms of, and any other matter
relating to, Accounts, Instruments, Chattel Paper, payment intangibles and/or
other Receivables; provided, that unless an Event of Default shall have occurred
and be continuing, the Collateral Agent shall notify the Grantors prior to
contacting Account Debtors.
     6.2. Authorization for Secured Party to Take Certain Action.
          (a) Subject to the Intercreditor Agreement, each Grantor irrevocably
authorizes the Collateral Agent at any time and from time to time in the sole
discretion of the Collateral Agent and appoints the Collateral Agent as its
attorney in fact (i) to execute on behalf of such Grantor as debtor and to file
financing statements necessary or desirable to perfect and to maintain the
perfection and priority of the Collateral Agent’s security interest in the
Collateral, (ii) to endorse and collect any cash proceeds of the Collateral,
(iii) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices necessary or desirable to perfect and to maintain the perfection and
priority of the Collateral Agent’s security interest in the Collateral, (iv) to
contact and enter into one or more agreements with the issuers of uncertificated
securities which are Pledged Collateral or with securities intermediaries
holding Pledged Collateral as may be necessary or advisable to give the
Collateral Agent Control over such Pledged Collateral, (v) to apply the proceeds
of any Collateral received by the Collateral Agent to the Secured Obligations as
provided in Section 7.4, (vi) to discharge past due taxes, assessments, charges,
fees or Liens on the Collateral (except for such Liens as are specifically
permitted hereunder), (vii) to contact Account Debtors for any reason, (viii) to
demand payment or enforce payment of the Receivables in the name of the
Collateral Agent or such Grantor and to endorse any and all checks, drafts, and
other instruments for the payment of money relating to the Receivables, (ix) to
sign such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (x) to exercise all of such Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xiv) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xv) to change the address for delivery of mail addressed to
such Grantor to such address as the Collateral Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) to do
all other acts and things necessary to carry out this Security Agreement; and
such Grantor agrees to reimburse the Collateral Agent on demand for any payment
made or any expense incurred by the Collateral Agent in

19



--------------------------------------------------------------------------------



 



connection with any of the foregoing; provided, that this authorization shall
not relieve such Grantor of any of its obligations under this Security Agreement
or under the Indenture.
          Notwithstanding the foregoing authorization, in no event shall the
Collateral Agent be obligated to prepare or file any financing statements
whatsoever, or to maintain the perfection of the security interest granted
hereunder.
          (b) All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Collateral Agent, for the benefit of the
Collateral Agent and Holders, under this Section 6.2 are solely to protect the
Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any Holder to exercise any such powers. The
Collateral Agent agrees that, except for the powers granted in
Section 6.2(a)(i), (iii) and (iv) and Section 6.2(a)(xvi), it shall not exercise
any power or authority granted to it unless an Event of Default has occurred and
is continuing.
     6.3. Proxy. SUBJECT TO AND IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT,
EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE COLLATERAL AGENT AS
ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) WITH RESPECT
TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL,
WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY
SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF A DEFAULT.
     6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY HOLDER, NOR ANY
OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED, THAT IN NO EVENT
SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.
ARTICLE VII
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS, LOCK BOXES;
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS
     7.1. Perfected Security Interests in Accounts. After the Discharge of First
Priority Credit Agreement Secured Obligations, the Collateral Agent will have a
valid, enforceable, perfected first priority security interest (subject to
Permitted Liens) in all Accounts (including the Collection Account), the Deposit
Accounts, the Securities Accounts and Lock Boxes by Control. No Grantor has
granted or shall grant Control of any Account (including the Collection
Account), the Deposit Accounts, the Securities Accounts or the Lock Boxes (in
each case, including an Excluded Account) to any person other than the
Collateral Agent or the Administrative Agent

20



--------------------------------------------------------------------------------



 



to secure the Secured Obligations (as defined herein, with respect to the
Collateral Agent, and as defined in the Credit Agreement, with respect to the
Administrative Agent).
     7.2. Covenant Regarding New Deposit Accounts, Securities Accounts and Lock
Boxes. Before opening or replacing any Deposit Account or Securities Account, or
establishing a new Lock Box, each Grantor shall (a) ensure that such action
complies with the Indenture (or, prior to the Discharge of First Priority Credit
Agreement Secured Obligations, shall obtain in writing the consent of the
Administrative Agent in accordance with the Intercreditor Agreement) to the
opening of such Deposit Account, Securities Account or Lock Box, and (b) cause
each bank or financial institution in which it seeks to open a Deposit Account,
Securities Account or Lock Box (in each case, other than an Excluded Account) to
enter into a Control Agreement with the Collateral Agent (or, prior to the
Discharge of First Priority Credit Agreement Secured Obligations, the
Administrative Agent in accordance with the Intercreditor Agreement) in order to
give the Administrative Agent or Collateral Agent, as the case may be, dominion
and control over such Deposit Account, Securities Account or Lock Box.
     7.3. Application of Proceeds; Deficiency. Subject to the Intercreditor
Agreement, in the case of any sale or other disposition of Collateral by the
Collateral Agent in the exercise of its remedies provided herein or in any other
Collateral Document, the proceeds of such sale shall be applied (and allocated)
by the Collateral Agent in accordance with Section 4.10 of the Indenture. In the
event that the proceeds from any sale or other disposition of Collateral are
insufficient to pay all Secured Obligations in full, the Grantors shall remain
liable for any deficiency, including any attorneys’ fees and other expenses
incurred by the Collateral Agents or any Holder to collect such deficiency.
ARTICLE VIII
GENERAL PROVISIONS
     8.1. Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Collateral Agent or any Holder arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Collateral Agent or
such Holder as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Collateral Agent or any Holder, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.
     8.2. Limitation on Collateral Agent’s and Holders’ Duty with Respect to the
Collateral. The Collateral Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Collateral Agent shall use
reasonable care with respect to the Collateral in its possession or under its
control. Neither the Collateral Agent nor any Holder shall have any other duty
as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of the Collateral Agent or such Holder, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto. To the extent that applicable law imposes
duties on the Collateral Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Collateral Agent (i) to fail to incur expenses deemed significant by the
Collateral Agent to prepare Collateral for disposition or otherwise to transform
raw material or work in process into finished goods or other finished products
for disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition

21



--------------------------------------------------------------------------------



 



of Collateral to be collected or disposed of, (iii) to fail to exercise
collection remedies against Account Debtors or other Persons obligated on
Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to the Collateral Agent a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Collateral Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Collateral Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Collateral Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8.2.
     Anything herein contained to the contrary notwithstanding, (a) each Grantor
shall remain liable under this Security Agreement and under each of the
underlying contracts to which such Grantor is a party described herein to
perform all of its duties and obligations thereunder to the same extent as if
this Security Agreement had not been executed, (b) the exercise by the
Collateral Agent or the Noteholders of any of their rights, remedies or powers
hereunder shall not release any Grantor from any of its duties or obligations
under this Security Agreement or such underlying contracts described herein and
(c) neither the Noteholders nor the Trustee shall have any obligation or
liability under such underlying contracts by reason of or arising out of this
Security Agreement, nor shall the Noteholders or the Trustee be obligated to
perform any of the obligations or duties of any of the Grantors hereunder or any
of the contracts described herein.
     Beyond the exercise of reasonable care in the custody thereof, the
Collateral Agent shall have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
the Collateral is accorded treatment substantially equal to that which it
accords its own property. The Collateral Agent shall not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral. The
Collateral Agent shall not be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any of any action or omission to act on its
part hereunder, except to the extent such action or omission constitutes gross
negligence, bad faith or willful misconduct on the part of the Collateral Agent.
Nor shall the Collateral Agent be responsible for the validity or sufficiency of
the Collateral or any agreement or assignment contained therein, for the
validity of the title of the Grantors to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral.
     The Collateral Agent shall be under no obligation to exercise any of its
rights or powers vested in it by this Security Agreement, at the request, order
or direction of any Required Holders, pursuant to the provisions of this
Security Agreement, unless such Required Holders shall have offered to the
Collateral Agent reasonable

22



--------------------------------------------------------------------------------



 



security or indemnity satisfactory to it against the costs, expenses and
liabilities (including, without limitation, attorneys’ fees) which might be
incurred therein or thereby.
     In the event that the Collateral Agent is required to acquire title to an
asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any duty for the benefit of another, which in the
Collateral Agent’s sole discretion may cause it to be considered an “owner or
operator” under the provisions of the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. §9601, et seq., or
otherwise cause it to incur liability under CERCLA or any other federal, state
or local law, the Collateral Agent reserves the right, instead of taking such
action, to either resign as or arrange for the transfer of the title or control
of the asset to a court-appointed receiver. The Collateral Agent shall not be
liable to any Person for any environmental claims or contribution actions under
any federal, state or local law, rule or regulation by reason of the Collateral
Agent’s actions and conduct as authorized, empowered and directed hereunder or
relating to the discharge, release or threatened release of hazardous materials
into the environment. If at any time it is necessary or advisable for any real
property to be possessed, owned, operated or managed by any Person (including
the Collateral Agent, the Required Holders shall direct the Collateral Agent to
appoint an appropriately qualified Person (excluding the Collateral Agent who
such Required Holders shall designate to possess, own, operate or manage, as the
case may be, such real property.
     8.3. Compromises and Collection of Collateral. The Grantors and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Collateral Agent (or, prior to the Discharge of First Priority Credit
Agreement Secured Obligations, the Administrative Agent in accordance with the
Intercreditor Agreement) may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.
     8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent (or, prior to the Discharge of First
Priority Credit Agreement Secured Obligations, the Administrative Agent in
accordance with the Intercreditor Agreement) may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 8.4. The Grantors’ obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.
     8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 4.16, 5.3,
or 8.7 or in Article VII will cause irreparable injury to the Collateral Agent
and the Holders, that the Collateral Agent and Holders have no adequate remedy
at law in respect of such breaches and therefore agrees, without limiting the
right of the Collateral Agent or the Holders to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.5 shall be specifically enforceable against the Grantors.
     8.6. Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Collateral Agent unless such authorization is in
writing signed by the Collateral Agent with the consent or at the direction of
the Required Holders.

23



--------------------------------------------------------------------------------



 



     8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Collateral Agent or any Holder to exercise any right or remedy granted under
this Security Agreement shall impair such right or remedy or be construed to be
a waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Collateral Agent with the concurrence or at the direction of the Holders
required under Section 9.02 of the Indenture, and then only to the extent in
such writing specifically set forth. All rights and remedies contained in this
Security Agreement or by law afforded shall be cumulative and all shall be
available to the Collateral Agent and the Holders until the Secured Obligations
have been paid in full.
     8.8. Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in any this Security Agreement
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.
     8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
     8.10. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Collateral Agent and the Holders and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Collateral Agent (except in connection with a
Change of Control). No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Collateral Agent, for the benefit of the Collateral Agent and the Holders,
hereunder.
     8.11. Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
     8.12. Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Collateral Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Collateral
Agent) paid or incurred by the Collateral Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.

24



--------------------------------------------------------------------------------



 



     8.13. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
     8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Indenture has terminated pursuant to its
express terms and (ii) all of the Secured Obligations have been indefeasibly
paid and performed in full.
     8.15. Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Collateral Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Collateral Agent relating to the
Collateral.
     8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
     8.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER SECOND PRIORITY DOCUMENT AND
EACH GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE COLLATERAL AGENT
OR ANY HOLDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
COLLATERAL AGENT OR ANY HOLDER OR ANY AFFILIATE OF THE AGENT OR ANY HOLDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER SECOND PRIORITY
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
     8.18. WAIVER OF JURY TRIAL. EACH GRANTOR, THE COLLATERAL AGENT AND EACH
HOLDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR
ANY OTHER SECOND PRIORITY DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
     8.19. Indemnity. Each Grantor hereby agrees to indemnify the Collateral
Agent and the Holders, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Collateral
Agent or any Holder is a party thereto) imposed on, incurred by or asserted
against the Collateral Agent or the Holders, or their respective successors,
assigns, agents and employees, in any way relating to or arising out of the
execution and delivery of this Security Agreement or any actions taken or
omitted to be taken by the Collateral Agent or the Holders in accordance with
the terms of this Security Agreement, or the manufacture, purchase, acceptance,
rejection, ownership, delivery, lease, possession, use, operation, condition,
sale, return or other disposition of any Collateral (including, without
limitation, latent and other defects, whether or not discoverable by the
Collateral Agent or the Holders or any Grantor, and any claim for Patent,
Trademark or Copyright infringement).

25



--------------------------------------------------------------------------------



 



     8.20. Counterparts. This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.
     8.21. Post-Closing Matters. Each of the Parties hereto acknowledges and
consents that the documents and deliverables set forth in Exhibit H will be
provided by the party responsible therefor in the manner set forth in such
Exhibit on or prior to the due date specified in such Exhibit.
ARTICLE IX
NOTICES
     9.1. Sending Notices. Any notice required or permitted to be given under
this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when received, if sent by hand or overnight courier
service, or mailed by certified or registered mail notices or (b) when sent, if
sent by telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), in each case addressed to the Grantors
at the notice address set forth on Exhibit A, and to the Collateral Agent and
the Holders at the addresses set forth in accordance with Section 13.02 of the
Indenture. In addition to the foregoing, the Collateral Agent shall have the
benefits accorded to the Trustee in the Notice provision under the Indenture.
     9.2. Change in Address for Notices. Each of the Grantors, the Collateral
Agent and the Holders may change the address for service of notice upon it by a
notice in writing to the other parties.
ARTICLE X
THE COLLATERAL AGENT
     The Bank of New York Mellon Trust Company, N.A. has been appointed
Collateral Agent for the Holders hereunder pursuant to Article 10 of the
Indenture. It is expressly understood and agreed by the parties to this Security
Agreement that any authority conferred upon the Collateral Agent hereunder is
subject to the terms of the delegation of authority made by the Holders to the
Collateral Agent pursuant to the Indenture, and that the Collateral Agent has
agreed to act (and any successor Collateral Agent shall act) as such hereunder
only on the express conditions contained in such Article 10. In acting under and
by virtue of this Security Agreement, the Collateral Agent shall have all of the
rights, protections and immunities granted to the Collateral Agent and the
Trustee under the Indenture, and all such rights, protections and immunities are
incorporated by reference herein, mutatis mutandis. Any successor Collateral
Agent shall be entitled to all the rights, interests and benefits of the
Collateral Agent hereunder. No Holder or Holders shall have the right to
initiate any legal action on its or their own behalf under this Security
Agreement unless permitted to do so under the terms of the Indenture.
ARTICLE XI
SUBORDINATION
     The lien and security interest evidenced by this Security Agreement and the
exercise of any right or remedy by the Collateral Agent in respect thereof is
junior and subordinate to the interest of JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent and is subject to the provisions of the
Intercreditor Agreement.
[Signature Page Follows]

26



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed
this Security Agreement as of the date first above written.

                  GRANTORS:    
 
                ALTRA HOLDINGS, INC.         ALTRA INDUSTRIAL MOTION, INC.    
 
           
 
  By   /s/ Glenn E. Deegan    
 
     
 
        Name: Glenn E. Deegan         Title:   Vice President, Legal and Human
Resources,
General Counsel and Secretary    
 
                AMERICAN ENTERPRISES MPT CORP.         NUTTALL GEAR LLC        
AMERICAN ENTERPRISES MPT HOLDINGS, LLC         AMERIDRIVES INTERNATIONAL, LLC  
      FORMSPRAG LLC         WARNER ELECTRIC LLC         WARNER ELECTRIC
TECHNOLOGY LLC         BOSTON GEAR LLC         KILIAN MANUFACTURING CORPORATION
        WARNER ELECTRIC INTERNATIONAL HOLDING, INC.         TB WOOD’S
CORPORATION         TB WOOD’S INCORPORATED         TB WOOD’S ENTERPRISES, INC.  
      INERTIA DYNAMICS, LLC    
 
           
 
  By   /s/ Glenn E. Deegan    
 
     
 
        Name: Glenn E. Deegan         Title:   Secretary    

 



--------------------------------------------------------------------------------



 



                  COLLATERAL AGENT    
 
                THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A.,
as Collateral Agent    
 
           
 
  By   /s/ Raymond Torres    
 
     
 
        Name: Raymond Torres         Title: Senior Associate    

 



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
EXHIBITS

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement)
NOTICE ADDRESS FOR ALL GRANTORS
c/o Altra Holdings, Inc.
300 Granite St., Suite 201
Braintree, MA 02184
Attention: Chief Financial Officer
Facsimile: (781) 843-0709
INFORMATION AND COLLATERAL LOCATIONS OF GRANTORS

I.   General Information

                      Name of Grantor   State   Entity Type     Org. No   Tax
No.
Altra Holdings, Inc.
  DE   C Corp.     3870357     61-1478870
Altra Industrial Motion, Inc.
  DE   C Corp.     3878606     30-0283143
American Enterprises MPT Corp.
  DE   C Corp.     2673186     52-2005169
American Enterprises MPT Holdings, LLC
  DE   LLC     2686543     52-2005171
Ameridrives International, LLC
  DE   LLC     2673483     54-1826102
Boston Gear LLC
  DE   LLC     3822981     11-3723980
Formsprag LLC
  DE   LLC     3534967     01-0712538
Inertia Dynamics, LLC
  DE   LLC     4046002     20-4221420
Kilian Manufacturing Corporation
  DE   C Corp.     0817664     06-0933715
Nuttall Gear LLC
  DE   LLC     2765519     54-1856788
TB Wood’s Corporation
  DE   C Corp.     2531112     25-1771145
TB Wood’s Enterprises, Inc.
  DE   C Corp.     3102375     51-0393505
TB Wood’s Incorporated
  PA   C Corp.     394660     23-1232420
Warner Electric International Holding, Inc.
  DE   C Corp.     3142042     54-1967086
Warner Electric LLC
  DE   LLC     3142038     54-1967089
Warner Electric Technology LLC
  DE   LLC     3142046     54-1967084

II.   Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:       Chief Executive
Office/Mailing Address of Each Grantor:

c/o Altra Holdings, Inc.
300 Granite St., Suite 201
Braintree, MA 02184
Attention: Chief Financial Officer
Facsimile: (781) 843-0709

III.   Locations of Collateral:

  (a)   Properties Owned by the Grantors:

                          Grantor/Owner   Street   City   State   Country    
ZIP
Warner Electric LLC
  449 Gardner Street   South Beloit   IL   USA     61080  
Warner Electric, LLC
  802 E. Short Street   Columbia City   IN   USA     46725  
TB Wood’s Corporation
  801 East Industrial Avenue   Mt. Pleasant   MI   USA     48858  
Formsprag LLC
  23601 Hoover Road   Warren   MI   USA     48089  

 



--------------------------------------------------------------------------------



 



                          Grantor/Owner   Street   City   State   Country    
ZIP
Kilian Manufacturing Corporation
  1728-36 Burnet Avenue   Syracuse   NY   USA     13206  
TB Wood’s Corporation
  440 North Fifth Avenue   Chambersburg   PA   USA     17201  
TB Wood’s Corporation
  3181 Black Gap Road   Scotland   PA   USA     18407  
Ameridrives International LLC
  1802 Pittsburgh Avenue   Erie   PA   USA     16502  
TB Wood’s Corporation
  33 Houser Rd.   Fayetteville   PA   USA     17222  
TB Wood’s Corporation
  521 Airport Road   Chattanooga   TN   USA     37421  
Warner Electric LLC
  2800 Fisher Road   Wichita Falls   TX   USA     76302  
TB Wood’s Corporation
  2000 Clovis Barker Road   San Marcos   TX   USA     78666  

          Vehicle   Location   VIN
2006 CHEVROLET SILVERADO
  Chambersburg, PA   3GCEK14T06G152780
1990 INTERNATIONAL BOX TRUCK
  Chambersburg, PA   1HTSCNDM4LH287202
1985 FORD 4-WHEEL TRUCK
  Chambersburg, PA   1FTEF26Y4FNA71159
1991 GMC SIERRA PICKUP
  Chambersburg, PA   1GTDC14H7ME546656
2001 CHEVROLET IMPALA
  Chambersburg, PA   2G1WF55EX19244569
1998 CHEVROLET PICKUP
  Chambersburg, PA   1GCGK24R4WZ191682
2002 FORD TAURUS
  Chambersburg, PA   1FAFP53U92A150581
1972 CHEVROLET DUMP TRUCK
  Chambersburg, PA   CCE532V120791
2003 CHEVROLET SUBURBAN
  Chambersburg, PA   3GNGK26G13G277286
2001 CHEVROLET IMPALA
  San Marcos, TX   2G1WF52EX19197905
2000 FORD F350 TRUCK
  San Marcos, TX   1FDWF36F2YED44039
2008 CHEVY PICKUP
  Wichita Falls, TX   1GBJK39678E198702
2007 CHEVY PICKUP
  Wichita Falls, TX   1GBJK39D87E120975
1995 DODGE PICKUP
  Wichita Falls, TX   1B7KC26Z2SS315830
1999 FORD PICKUP
  Warren, MI   1FTN20L4XEE76081
1993 FORD FF-350 PICKUP
  New Hartford, CT   1FTHF36H1PNA98551
2002 INTERNATIONAL BOX TRUCK
  New Hartford, CT   1HTMMAAM12H513455
1994 FORD F-350XL
  South Beloit, IL   2FDKF37HXRCA58476
1998 DODGE DAKOTA PICKUP
  South Beloit, IL   1B7FL26X4WS7649201
2002 PONTIAC MONTANA VAN
  Syracuse, NY   1GMDV03E22D237445
2001 DODGE GRAND CARAVAN
  Syracuse, NY   2B8GT54L81R105539
2000 GMC SIERRA PICKUP
  Syracuse, NY   1GTGK24U8YE121391
1996 DODGE CARAVAN
  Syracuse, NY   1B4GP44R6TB397360
2007 HYUNDAI ENTOURAGE
  Syracuse, NY   KNDMC233376036654
2006 CHRYSLER PACIFICA
  Syracuse, NY   2A4GM6836R606334
2000 DODGE DURANGO
  Green Bay, WI   1B4HS28N7YF147026
1999 CHEVY C3500
  Green Bay, WI   1GBJC34FOXF086353
1994 CHEVY PICKUP
  Niagara Falls, NY   1GCCS1442R8231748
2004 FORD S350
  San Marcos, TX   FDWF36P34EC00390
1996 FORD 250
  Charlotte, NC   1FTHF25H8TLB93819

  (b)   Properties Leased by the Grantors (Include Landlord’s Name):

                               Grantor/Lessee   Landlord   Street   City   State
  Country   ZIP
Inertia Dynamics, LLC
  Hitchcock Properties, LLC   31 Industrial Park Road   New Hartford   CT   USA
    06057  

 



--------------------------------------------------------------------------------



 



                                Grantor/Lessee   Landlord   Street   City  
State   Country   ZIP
Warner Electric LLC
  Hendricks Development Group   420 Pershing Street   South Beloit   IL   USA  
  61080  
Warner Electric LLC
  Long Family Properties, LLC   960 Gardner Street   South Beloit   IL   USA    
61080  
Formsprag LLC
  Nicholas Batistich   485 S. Frontage Road, Suite 330   Burr Ridge   IL   USA  
  60521  
Warner Electric LLC
  The Krenger CO.   6593 Revlon Drive   Belvidere   IL   USA     61008  
Warner Electric LLC
  Precision Realty Corporation   722 E. Swihart Street   Columbia City   IN  
USA     46725  
Altra Holdings, Inc.
  Sun Life Assurance Company of Canada   300 Granite Street   Braintree   MA  
USA     02184  
Formsprag LLC
  Ronald D. Fecteku   23554 Hoover Road   Warren   MI   USA     48089  
Boston Gear LLC
  John H.O. La Gatta   701 Carrier Drive   Charlotte   NC   USA     28216  
TB Wood’s, Inc.
  Prologis NA3 TRS II LLC   4970 Joule Street   Reno   NV   USA     83502  
Nuttall Gear LLC
  Wheatfield Business Park, LP.   2221 Niagara Falls Boulevard   Niagara Falls  
NY   USA     14304  
Ameridrives International LLC
  Brian R. Keyes and Lisa Gladden-Keyes   31 N. Sugan Road, Suite 3D   New Hope
  PA   USA     18938  
Warner Electric LLC
  Grapevine Realty, LLC   1705 Northwest Highway, Suite 125   Grapevine   TX  
USA     76051  
Boston Gear LLC
  Caddo Investments LP   2000 North Central Expressway   Plano   TX   USA    
75074  
Ameridrives International LLC
  Ronald B. Snider and Carol C. Snider   1411 FM 1101, Suite B   New Braunfels  
TX   USA     78130  
Warner Electric LLC
  Waukesha East Commerce Center   1701 Pearl Street   Waukesha   WI   USA    
53186  
Ameridrives International LLC
  R. A. Burton Properties, LLC   1680 Cornell Road   Green Bay   WI   USA    
54313  
TB Wood’s Enterprises, Inc.
  Belflint + Lyons   1011 Centre Road, Suite 322   Wilmington   DE   USA    
19805  

  (c)   Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

                                    Grantor   Landlord   Purpose   Street   City
  State   Country   ZIP
Ameridrives
International LLC
  Rockhill Machining Industries Inc.   Storage of raw materials, finished goods
inventory, work in progress inventory, fixed assets and machinery   3 Fourth
Street   Barberton   Ohio   USA     44203  
Inertia Dynamics, LLC
  Advanced DC Motors   Inventory storage   6500 New Venture Gear Drive   East
Syracuse   New York   USA     13057  
Kilian Manufacturing Corporation
  Kilian Korea (not affiliated with Kilian Manufacturing Corporation or Alta
Industrial Motion, Inc.)   Finished goods inventory consignment   660-2
Bokjung-Dong, SunjungGu, Sungnam-Si   Gyunggi Do   —   Republic of Korea     —  

 



--------------------------------------------------------------------------------



 



                                    Grantor   Landlord   Purpose   Street   City
  State   Country   ZIP
Kilian Manufacturing Corporation
  Kilian Canada ULC   General   310 Judson Street   Etobicoke   Ontario   Canada
    —  
TB Wood’s, Inc.
  International Distribution Corporation   Inventory storage   8530 Market
Street   Houston   Texas   USA     77029  
TB Wood’s, Inc.
  Kaman Industrial   Inventory storage   1703 NE Argyle   Portland   OR   USA  
  97211  
TB Wood’s, Inc.
  Industrial Products Company   Inventory Business   126 Texas Ave. Bldg. 3  
San Marcos   TX   USA     78666  
TB Wood’s, Inc.
  TB Wood’s Canada Ltd.   General   6305 Danville Rd. #1   Mississauga   ON  
Canada     —  
TB Wood’s, Inc.
  Industrial Blaju S. A. de C.V.   General   Av. Comision Federal de
Electricidad #850, Parque Industrial Millenium, 78395 San Luis Potosi   San Luis
Potosi   —   Mexico     —  
TB Wood’s, Inc.
  Industrial Blaju S. A. de C.V.   General   Oriente 237 No. 171, Colonia
Agricola Oriental, 08500   Mexico, D.F.   —   Mexico     —  
TB Wood’s, Inc.
  TB Wood’s Canada Ltd.   General   9779 45th Ave.   Edmonton   Alberta   Canada
    —  
TB Wood’s, Inc.
  TB Wood’s Canada Ltd.   General   1073 Begin St. Ville St. Laurent   Ville St.
Laurent, Montreal   Quebec   Canada     —  
Kilian Manufacturing Corporation
  Iron Mountain   Document retention   6667 Deere Rd.   East Syracuse   NY   USA
    13057  
Kilian Manufacturing Corporation
  Empire Archives   Document retention   1300 South Salina St.   Syracuse   NY  
USA     13202  
Formsprag LLC
  Chicago Aluminum Castings Co. Inc.   Inventory and equipment storage   2647
West Ogden Ave.   Chicago   IL   USA     60606  
Formsprag LLC
  Master Machine & Repair   Inventory and equipment storage   6648 S.
Narragonsette   Bedford Park   IL   USA     60638  
Formsprag LLC
  Industrial Boring   Inventory and equipment storage   23175 Blackstone  
Warren   MI   USA     48089  
Formsprag LLC
  North Tool & Mfg. Co.   Inventory and equipment storage   17140 E. 10 Mile Rd.
  Eastpointe   MI   USA     46021  
Formsprag LLC
  ARC Services of Macomb   Inventory and equipment storage   40450 Gratiot  
Clinton Twp   MI   USA     48036  
Formsprag LLC
  D & D Machine Movers   Inventory and equipment storage   29469 Groesbeck
Highway   Roseville   MI   USA     48066  
Formsprag LLC
  Gollnick Tool Company   Inventory and equipment storage   24300 Marmon  
Warrren   MI   USA     18313  

 



--------------------------------------------------------------------------------



 



                                  Grantor   Landlord   Purpose   Street   City  
State   Country   ZIP
Formsprag LLC
  Iron Mountain   Document retention   24300 Wahl Ct.   Warren   MI   USA    
48089  
Formsprag LLC
  Iron Mountain   Document retention   7277 North Haggerty Road   Canton   MI  
USA     48187  
Formsprag LLC
  Boston Gear – Canada Warehouse   Inventory and equipment storage   6305
Danville Rd. #1   Mississauga   ON   Canada     —  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
(See Section 3.5 of Security Agreement)
DEPOSIT ACCOUNTS

                              Check here if   Description of             Deposit
Account is   Deposit Account             a Collection   if not a Collection Name
of Grantor   Name of Institution   Account Number   Account   Account
See attached consolidated bank account listing.
               

LOCK BOXES

          Name of Grantor   Name of Institution   Lock Box Number
See attached consolidated bank account listing.
       

SECURITIES ACCOUNTS

              Name of Grantor   Name of Institution   Account Number
Altra Industrial Motion, Inc.
  [*]   [*]  
Altra Holdings, Inc.
  [*]   [*]  
Altra Holdings, Inc.
  [*]   [*]

 



--------------------------------------------------------------------------------



 



Bank Account Data Collection

         
Location:
  [*]    
Submitted by:
  [*]    
Phone #:
  [*]    
Email:
  [*]    

Global Bank Account Information

                                              Interest                          
  Bearing (Y           Maximum     Bank   Company Name   Account Type   or N)  
Currency   Annual Fees   Amt. Held   Purpose   [*]   [*]   [*]   [*]   [*]      
  [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]  
[*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*]
[*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]    
    [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]
  [*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*]
[*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]    
    [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]
  [*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*]
[*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]    
    [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*]

Authorized Signers:                                      
Carl Christenson
Christian Storch
Todd Patriacca

 



--------------------------------------------------------------------------------



 



Bank Account Data Collection

         
Location:
  [*]    
Submitted by:
  [*]    
Phone #:
  [*]    
Email:
  [*]    

                                  Interest                         Bearing (Y  
        Maximum     Bank       Account Type   or N)   Currency   Annual Fees  
Amt. Held   Purpose   [*]   [*]   [*]   [*]   [*]   [*]   [*] [*]   [*]   [*]  
[*]   [*]   [*]   [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]

Bill Duff
Todd Menickelli

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
(See Section 3.7 of Security Agreement)
LETTER OF CREDIT RIGHTS
None.
CHATTEL PAPER
None.
EXHIBIT C-2
(See definition of Commercial Tort Claims)
EXISTING COMMERCIAL TORT CLAIMS
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
(See Section 3.10 and 3.11 of Security Agreement)
INTELLECTUAL PROPERTY RIGHTS
PATENTS

              Name of Grantor   Patent Description   Patent Number   Issue Date
See attached Consolidated Patent List
           

PATENT APPLICATIONS

              Name of Grantor   Patent Application   Application Filing Date  
Application Serial Number
See attached Consolidated Patent List
           

TRADEMARKS

              Name of Grantor   Trademark   Registration Date   Registration
Number
See attached Consolidated Trademark List
           

TRADEMARK APPLICATIONS

              Name of Grantor   Trademark Application   Application Filing Date
  Application Serial Number
See attached Consolidated Trademark List
           

COPYRIGHTS

              Name of Grantor   Copyright   Registration Date   Registration
Number
None
           

COPYRIGHT APPLICATIONS

              Name of Grantor   Copyright Application   Application Filing Date
  Application Serial Number
None
           

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date     Number   Filing Date   Status    
                               
Patent
  Canada   Warner Electric Technology Inc.   IMPROVED BI-DIRECTIONAL BACK
STOPPING CLUTCH   2024208   07/03/2001     2024208     08/29/1990   Active
Patent
  Canada   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING DISC AND
METHOD OF MAKING THE DISC   1315218   3/30/1993     614020     9/28/1989  
Active
Patent
  Europe   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0552011   3/26/1997     93300169.5     1/12/1993  
Active
Patent
  Europe   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING   EP1171721   05/03/2006     09109241.0    
02/14/2001   Active
Patent
  Europe   Warner Electric Technology Inc.   CLUTCH WITH SPACER FOR SUPPORTING A
BEARING   EP0604190   9/3/1997     93310365.7     12/21/1993   Active
Patent
  Europe   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   EP0637022   5/29/1996     92309229.0     10/9/1992  
Active
Patent
  Europe   Warner Electric Technology Inc.   ELECTROMAGNETIC FRICTION BRAKEWITH
IMPROVED MOUNTING PINS   EP0434272   7/20/1994     90313378     12/10/1990  
Active
Patent
  Europe   Warner Electric Technology Inc.   HIGH STRENGTH ELECTROMAGNETIC
COUPLING DISC   EP0645550   03/29/1995     94306356.0     8/30/1994   Active
Patent
  Europe   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER POLE  
EP’0953784   9/22/2004     99303330.7     4/28/99   Active
Patent
  Europe   Warner Electric Technology Inc.   METHOD OF MAKING AN ELECTROMAGNETIC
COUPLING DISC   EP0521640   1/18/1995     92305695.6     6/22/1992   Active
Patent
  Europe   Warner Electric Technology Inc.   METHOD OF MANUFACTURING A ROTOR FOR
AN ELECTROMAGNETIC CLUTCH ASSEMBLY   EP0867630   10/16/2002     98302223.7    
03/24/1998   Active
Patent
  Europe   Warner Electric Technology Inc.   ROTOR FOR ELECTROMAGNETIC COUPLING
  EP0614023   5/21/1997     94301526.3     3/3/1994   Active
Patent
  Europe   Warner Electric Technology Inc.   SOUND-DAMPING ARMATURE ASSEMBLY FOR
AN ELECTROMAGNETIC COUPLING   EP0614022   12/11/1996     94301484.5     3/2/1994
  Active
Patent
  Europe   Warner Electric Technology Inc.   UNIDRIVE ARMATURE HUB   EP0643236  
3/15/1995     94306652.2     9/9/1994   Active
Patent
  Europe   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP00713026   3/28/2001     95203457.7     1/12/1993  
Active
Patent
  Europe   Warner Electric Technology Inc.   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT   EP0602889   6/22/1994     93309865.9     12/9/1993   Active
Patent
  Europe   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  France   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  France   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING   EP1171721   05/03/2006     09109241.0    
02/14/2001   Active
Patent
  France   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0552011   3/26/1997     93300169.5     1/12/1993  
Active
Patent
  France   Warner Electric Technology Inc.   CLUTCH BRAKE ASSEMBLY   2727485  
07/17/1998     9514181     011/30/1995   Active
Patent
  France   Warner Electric Technology Inc.   HIGH STRENGTH ELECTROMAGNETIC
COUPLING DISC   EP0645550   3/29/1995     94306356.0     8/30/1994   Active
Patent
  France   Warner Electric Technology Inc.   CLUTCH WITH SPACER FOR SUPPORTING A
BEARING   EP0604190   9/3/1997     93310365.7     12/21/1993   Active
Patent
  France   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   EP0637022   5/29/1996     92309229.0     10/9/1992  
Active
Patent
  France   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING DISCS AND
METHOD OF MAKING THE SAME.   9106536   1/20/1995     9106536     5/30/1991  
Active

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date     Number   Filing Date   Status    
                               
Patent
  France   Warner Electric Technology Inc.   ELECTROMAGNETIC FRICTION BRAKEWITH
IMPROVED MOUNTING PINS   EP0434272   7/20/1994     90313378     12/10/1990  
Active
Patent
  France   Warner Electric Technology Inc.   METHOD OF MAKING AN ELECTROMAGNETIC
COUPLING DISC   EP0521640   1/18/1995     92305695.6     6/22/1992   Active
Patent
  France   Warner Electric Technology Inc.   METHOD OF MANUFACTURING A ROTOR FOR
AN ELECTROMAGNETIC CLUTCH ASSEMBLY   EP0867630   10/16/2002     98302223.7    
03/24/1998   Active
Patent
  France   Warner Electric Technology Inc.   ROTOR FOR ELECTROMAGNETIC COUPLING
  EP0614023   5/21/1997     94301526.3     3/3/1994   Active
Patent
  France   Warner Electric Technology Inc.   SOUND DAMPING ARMATURE ASSEMBLY FOR
AN ELECTROMAGNETIC COUPLING   9902452   12/22/2000     9902452     2/26/1999  
Active
Patent
  France   Warner Electric Technology Inc.   SOUND-DAMPING ARMATURE ASSEMBLY FOR
AN ELECTROMAGNETIC COUPLING   EP0614022   12/11/1996     94301484.5     3/2/1994
  Active
Patent
  France   Warner Electric Technology Inc.   UNIDAMP ARMATURE   9103732  
2/10/1995     9103732     3/27/1991   Active
Patent
  France   Warner Electric Technology Inc.   UNIDRIVE ARMATURE HUB   EP0643236  
3/15/1995     94306652.2     9/9/1994   Active
patent
  France   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER POLE  
EP’0953784   9/22/2004     99303330.7     4/28/1999   Active
Patent
  France   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP00713026   3/28/2001     95203457.7     1/12/1993  
Active
Patent
  France   Warner Electric Technology Inc.   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT   EP0602889   6/22/1994     93309865.9     12/9/1993   Active
Patent
  Germany   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  Germany   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING   EP1171721   05/03/2006     09109241.0  
  02/14/2001   Active
Patent
  Germany   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0552011   3/26/1997     93300169.5     1/12/1993  
Active
Patent
  Germany   Warner Electric Technology Inc.   HIGH STRENGTH ELECTROMAGNETIC
COUPLING DISC   EP0645550   3/29/1995     94306356.0     8/30/1994   Active
Patent
  Germany   Warner Electric Technology Inc.   CLUTCH WITH SPACER FOR SUPPORTING
A BEARING   EP0604190   9/3/1997     93310365.7     12/21/1993   Active
Patent
  Germany   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   EP0637022   5/29/1996     69211088.7     10/9/1992  
Active
Patent
  Germany   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING DISCS AND
METHOD OF MAKING THE SAME   G9106611.5   10/24/1991     G9106611.5     5/29/1991
  Active
Patent
  Germany   Warner Electric Technology Inc.   ELECTROMAGNETIC FRICTION BRAKEWITH
IMPROVED MOUNTING PINS   EP0434272   7/20/1994     90313378.3     12/10/1990  
Active
Patent
  Germany   Warner Electric Technology Inc.   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC   EP0521640   1/18/1995     69201221.4    
6/22/1992   Active
Patent
  Germany   Warner Electric Technology Inc.   METHOD OF MANUFACTURING A ROTOR
FOR AN ELECTROMAGNETIC CLUTCH ASSEMBLY   EP0867630   10/16/2002     98302223.7  
  03/14/1998   Active
Patent
  Germany   Warner Electric Technology Inc.   ROTOR FOR ELECTROMAGNETIC COUPLING
  EP0614023   5/21/1997     94301526.3     3/3/1994   Active
Patent
  Germany   Warner Electric Technology Inc.   SOUND-DAMPING ARMATURE ASSEMBLY
FOR AN ELECTROMAGNETIC COUPLING   EP0614022   12/11/1996     69401077.4    
3/2/1994   Active
Patent
  Germany   Warner Electric Technology Inc.   UNIDAMP ARMATURE   P4108975.8-12  
01/30/2003     P4108975.8   03/19/1991   Active
Patent
  Germany   Warner Electric Technology Inc.   UNIDRIVE ARMATURE HUB   EP0643236
  3/15/1995     94306652.2     9/9/1994   Active
Patent
  Germany   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING DISCS AND
METHOD OF MAKING THE SAME   4,117,614   3/3/2005   P4117614.6     5/29/1991  
Active
Patent
  Germany   Warner Electric Technology Inc.   UNIDAMP ARMATURE   G9103369.1  
8/1/1991     G9103369.1     3/19/1991   Active
patent
  Germany   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER POLE  
EP’0953784   9/22/2004     99303330.7     4/28/1999   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date     Number   Filing Date   Status    
                               
Patent
  Germany   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP00713026   3/28/2001     95203457.7     1/12/1993  
Active
Patent
  Germany   Warner Electric Technology Inc.   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT   EP0602889   6/22/1994     93309865.9     12/9/1993   Active
Patent
  Israel   Warner Electric Technology Inc.   ANTI-SLIP INESERT FOR A
BACKSTOPPING CLUTCH   152,385   08/05/2009     152385     10/20/2002   Active
Patent
  Israel   Warner Electric Technology Inc.   IMPROVED BI-DIRECTIONAL BACK
STOPPING CLUTCH   95688   11/19/1992     95688     9/14/1990   Active
Patent
  Israel   Warner Electric Technology Inc.   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT   107584   11/12/1993     107584     11/12/1993   Active
Patent
  Italy   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  Italy   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   EP0637022   5/29/1996     92309229.0     10/9/1992  
Active
Patent
  Italy   Warner Electric Technology Inc.   ELECTROMAGNETIC FRICTION BRAKEWITH
IMPROVED MOUNTING PINS   EP0434272   7/20/1994     90313378     12/10/1990  
Active
Patent
  Italy   Warner Electric Technology Inc.   METHOD OF MANUFACTURING A ROTOR FOR
AN ELECTROMAGNETIC CLUTCH ASSEMBLY   EP0867630   10/16/2002     98302223.7    
03/24/1998   Active
patent
  Italy   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER POLE  
EP’0953784   9/22/2004     99303330.7     4/28/1999   Active
Patent
  Italy   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0552011   3/26/1997     93300169.5     1/12/1993  
Active
Patent
  Italy   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP00713026   3/28/2001     95203457.7     1/12/1993  
Active
Patent
  Italy   Warner Electric Technology Inc.   UNIDAMP ARMATURE   1,244,554  
7/15/1994     RM91A000202   3/27/1991   Active
Patent
  Italy   Warner Electric Technology Inc.   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT   EP0602889   6/22/1994     93309865.9     12/9/1993   Active
Patent
  Japan   Warner Electric Technology Inc.   CLUTCH BRAKE ASSEMBLY   3,723,872  
09/30/2005     329,410/95     11/27/1995   Active
Patent
  Japan   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   3,507,954   1/9/2004     288,154/92     10/05/1992  
Active
Patent
  Japan   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING DISC AND
METHOD OF MAKING THE DISC   2761413   3/20/1998     275764/89     10/23/1989  
Active
Patent
  Japan   Warner Electric Technology Inc.   HIGH STRENGTH ELECTROMAGNETIC
COUPLING DISC   3,966,368   08/29/2007     227,370/94     08/30/1994   Active
Patent
  Japan   Warner Electric Technology Inc.   METHOD OF MAKING AN ELECTROMAGNETIC
COUPLING DISC   3316595   06/14/2002     191,371/92     06/26/1992   Active
Patent
  Japan   Warner Electric Technology Inc.   ELECTROMAGNETIC SYNCHRONIZING AND
SHIFTING CLUTCH — ESS   3,433,269   5/30/2003     343,834/91     10/28/1991  
Active
Patent
  Japan   Warner Electric Technology Inc.   UNIDAMP ARMATURE   3074398  
06/09/2000   133666/91   03/28/1991   Active
Patent
  Japan   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   3,820,554   6/30/2006     2004-14,295     1/22/2004  
Active
Patent
  Japan   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   3,538,848   4/2/2004     19425/93     1/13/1993  
Active
Patent
  Malaysia   Warner Electric Technology LLC   ANTI-SLIP INESERT FOR A
BACKSTOPPING CLUTCH   MY-117,623-A   7/31/2004   P120011880     04/20/2001  
Active
Patent
  Mexico   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING   232,309   11/23./2005     PA/a/2001/010462  
10/16/2001   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date     Number   Filing Date   Status    
                               
Patent
  Mexico   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING   238,848   07/24/2006     PA/A/2005/007753    
7/21/2005   Active
Patent
  Singapore   Warner Electric Technology Inc.   ANTI-SLIP INESERT FOR A
BACKSTOPPING CLUTCH   92,564   02/28/2005     200206523-3     04/19/2001  
Active
Patent
  Singapore   Warner Electric Technology Inc.   FORMLOCK SHOES WITH FLATS  
52,991   04/30/2004     9702069-7     06/27/1997   Active
Patent
  Singapore   Warner Electric Technology Inc.   Liquid Cooled Brake assembley  
141,736   8/31/2009     200802767-4     4/11/2008   Active
Patent
  South Korea   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING   828,851   05/02/2008     7013844/2001  
  10/29/2001   Active
Patent
  South Korea   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   232799   9/8/1999     18665/1992     10/10/1992  
Active
Patent
  South Korea   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER
POLE   530,579   11/16/2005     15334/1999     4/29/1999   Active
Patent
  South Korea   Warner Electric Technology Inc.   SOUND DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING   519,028   09/27/2005     6203/1999  
  2/25/1999   Active
Patent
  South Korea   Warner Electric Technology Inc.   SUPPORTING HUB FOR CLUTCH AND
PUMP ASSEMBLY   323,800   1/25/2002     23609     11/8/1993   Active
Patent
  South Korea   Warner Electric Technology Inc.   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC   215,247   5/21/1999     11273/1992     6/26/1992
  Active
Patent
  South Korea   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING   855153   08/22/2008     7024365/2007    
10/23/2007   Active
Patent
  Spain   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  Spain   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER POLE  
EP’0953784   9/22/2004     99303330.7     4/28/1999   Active
Patent
  Taiwan   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   NI61152   6/23/1993     81105630     7/16/1992   Active
Patent
  Turkey   Warner Electric Technology Inc.   ANTI-SLIP INESERT FOR A
BACKSTOPPING CLUTCH   TR2002 02428B   7/21/2003     02/2428     10/24/2002  
Active
Patent
  United Kingdom   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING   EP1171721   05/03/2006     09109241.0  
  02/14/2001   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0552011   3/26/1997     93300169.5     1/12/1993  
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   CLUTCH BRAKE ASSEMBLY  
2,295,656   08/12/1998     9524410.9     11/29/1995   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   HIGH STRENGTH
ELECTROMAGNETIC COUPLING DISC   EP0645550   3/29/1995     94306356.0    
8/30/1994   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   CLUTCH WITH SPACER FOR
SUPPORTING A BEARING   EP0604190   9/3/1997     93310365.7     12/21/1993  
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   EP0637022   5/29/1996     92309229.0     10/9/1992  
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING
DISCS AND METHOD OF MAKING THE SAME   2244529   2/2/1994     9111037.9    
5/22/1991   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ELECTROMAGNETIC FRICTION
BRAKEWITH IMPROVED MOUNTING PINS   EP0434272   7/20/1994     90313378    
12/10/1990   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   IMPROVED BI-DIRECTIONAL
BACK STOPPING CLUTCH   2,237,855   1/12/1994     9021038.6     9/27/1990  
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC   EP0521640   1/18/1995     92305695.6    
6/22/1992   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date     Number   Filing Date   Status    
                               
Patent
  United Kingdom   Warner Electric Technology Inc.   METHOD OF MANUFACTURING A
ROTOR FOR AN ELECTROMAGNETIC CLUTCH
ASSEMBLY   EP0867630   10/16/2002     98302223.7     03/24/1998   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ROTOR FOR ELECTROMAGNETIC
COUPLING   EP0614023   5/21/1997     94301526.3     3/3/1994   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   SOUND DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING   2,339,861   07/24/2002     9904390.3
    2/25/1999   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   SOUND-DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING   EP0614022   12/11/1996     94301484.5
    3/2/1994   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   UNIDAMP ARMATURE   2243195
  3/30/1994     9106125.9     3/22/1991   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   UNIDRIVE ARMATURE HUB  
EP0643236   3/15/1995     94306652.2     9/9/1994   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER
POLE   EP’0953784   9/22/2004     99303330.7     4/28/1999   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0713026   3/28/2001     95203457.7     1/12/1993  
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   SPRAG RETAINER WITH
ROTATIONAL RESTRAINT   EP0602889   6/22/1994     93309865.9     12/9/1993  
Active
Patent Appl.
  Australia   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled
Brake With Support Columns)                 2008214106     8/13/2009   Pending
Patent Appl.
  Australia   Warner Electric Technology LLC   “Safety Control for Release of
Backstopping Clutch”                 2009202888     07/17/2009   Pending
Patent Appl.
  Australia   Warner Electric Technology LLC   Torque Arm Assembly for a
Backstopping Clutch                 2008247581     11/5/2009   Pending
Patent Appl.
  Brazil   Warner Electric Technology LLC   Liquid Cooled Brake assembley      
          PI 0618103-1     4/30/2008   Pending
Patent Appl.
  Brazil   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET  
              PI 0611804-0     4/30/2008   Pending
Patent Appl.
  Canada   Warner Electric Technology LLC   Improved Drive Assenmly with
lightweight backstop clutch                 2597653     08/10/2007   Pending
Patent Appl.
  Canada   Warner Electric Technology LLC   Automatically released
bi-directional overunning clutch                 2640240     7/24/2008   Pending
Patent Appl.
  Chili   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled Brake
With Support Columns)                 301-08     01/31/2008   Pending
Patent Appl.
  China   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled Brake
With Support Columns)                 200880003823.2     07/31/2009   Pending
Patent Appl.
  China   Warner Electric Technology LLC   [*]                 [*]     [*]   [*]
Patent Appl.
  Europe   Warner Electric Technology LLC   Rotational Coupling Device          
      06760061.9     1/10/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   Rotational Coupling Device          
      06760062.7     1/10/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology Inc.   Liquid Cooled Brake assembley      
          06817212.1     4/24/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET  
              06817231.1     4/24/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   Automatically released
bi-directional overunning clutch                 07762680.2     7/15/2008  
Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   Rotational Coupling Device          
      07754729.7     9/29/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   OVERRUNNING CLUTCH                
07783919.9     11/20/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled Brake
With Support Columns)                 08714083.6.     07/28/2009   Pending
Patent Appl.
  Germany   Warner Electric Technology Inc.   CLUTCH BRAKE ASSEMBLY            
    19544321.7     11/28/1995   Pending
Patent Appl.
  Germany   Warner Electric Technology Inc.   SOUND DAMPING ARMATURE ASSEMBLY
FOR AN ELECTROMAGNETIC COUPLING                 19908439.4     2/26/1999  
Pending
Patent Appl.
  India   Warner Electric Technology Inc.   Liquid Cooled Brake assembley      
          2125/CHENP/2008     4/29/2008   Pending

 



--------------------------------------------------------------------------------



 



                                          Issuing           Registration  
Registration /   Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date   Number   Filing Date   Status      
                           
Patent Appl.
  India   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET  
        2692/CHENP/2008   5/29/2008   Pending
Patent Appl.
  Japan   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING           2001-563,800   10/29/2001   Pending
Patent Appl.
  Japan   Warner Electric Technology Inc.   SOUND-DAMPING ARMATURE ASSEMBLY FOR
AN ELECTROMAGNETIC COUPLING           54761/94   3/2/1994   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Rotational Coupling Device          
2008-515719   12/3/2007   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Rotational Coupling Device          
2008-515720   12/3/2007   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Rotational Coupling Device          
TBD   9/29/2008   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Rotational Coupling Device          
2008-515721   12/3/2007   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Rotational Coupling Device          
2009-504258   9/29/2008   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   OVERRUNNING CLUTCH          
2009-511247   11/18/2008   Pending
Patent Appl.
  Japan   ???   SOUND DAMPING ARMATURE ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING
          50,440/99   02/26/1999   Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   Rotational Coupling Device          
MX/a/2007/014993   11/28/2007   Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   Rotational Coupling Device          
MX/a/2007/014992   11/28/2007   Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   Rotational Coupling Device          
MX/a/2007/014996   11/28/2007   Pending
Patent Appl.
  Mexico   Warner Electric Technology Inc.   Liquid Cooled Brake assembley      
    MX/a/2008/005291   4/23/2008   Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET  
        MX/a/2008/005290   4/23/2008   Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   Sparag Retainer for OVERRUNNING CLUTCH
          PCT/US2008/079310   10/09/2008   Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   Rotational Coupling Device With Sealed
Key           PCT/US09/044679   5/20/2009   Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   [*]           [*]   [*]   [*]
Patent Appl.
  Russia   Warner Electric Technology LLC   Liquid Cooled Brake assembley      
    2008121805   5/30/2008   Pending
Patent Appl.
  Russia   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET  
        2008121806   5/30/2008   Pending
Patent Appl.
  Singapore   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER
JACKET           200802768-2.   4/11/2008   Pending
Patent Appl.
  Singapore   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled
Brake With Support Columns)           200904860-4.   07/17/2009   Pending
Patent Appl.
  South Africa   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled
Brake With Support Columns)           2009/05050   7/20/2009   Pending
Patent Appl.
  South Korea   Warner Electric Technology LLC   Rotational Coupling Device    
      10-2008-7000645   1/9/2008   Pending

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status  
                                   
Patent Appl.
  South Korea   Warner Electric Technology LLC   Rotational Coupling Device    
            10-2008-7000650     1/9/2008   Pending
Patent Appl.
  South Korea   Warner Electric Technology LLC   Rotational Coupling Device    
            10-2008-7000647     1/9/2008   Pending
Patent Appl.
  South Korea   Warner Electric Technology LLC   Rotational Coupling Device    
            10-2008-7023303     9/24/2008   Pending
Patent Appl.
  Taiwan   Warner Electric Technology LLC   Automatically released
bi-directional overunning clutch                 096102358     1/22/2007  
Pending
Patent
  USA   Inertia Dynamics, LLC   Electromagnetic disc brake with rubber friction
disk braking surface     6161659     12/19/2000     09/167006     09/29/1998  
Active
Patent
  USA   Inertia Dynamics, LLC   Clutch system and method     6488133    
12/3/2002     09/528690     03/20/2000   Active
Patent
  USA   Inertia Dynamics, LLC   Elevator brake assembly     6675939    
01/13/2004     09/773722     01/31/2001   Active
Patent
  USA   Warner Electric Technology LLC   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     5,150,779     9/29/1992     07/820344     1/14/1992
  Active
Patent
  USA   Inertia Dynamics, LLC   Power-off brake with manual release     5915507
    06/29/1999     08/932904     09/17/1997   Active
Patent
  USA   Inertia Dynamics, LLC   Electric clutch and brake     6047805    
04/11/2000     08/937816     09/29/1997   Active
Patent
  USA   Inertia Dynamics, LLC   Electro-mechanical variable speed clutch    
5979630     11/9/1999     08/938862     09/26/1997   Active
Patent
  USA   Warner Electric Technology LLC   UNIDAMP ARMATURE     5,036,964    
8/6/1991     07/500,466     3/28/1990   Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC COUPLING DISCS AND
METHOD OF MAKING THE SAME.     5,096,036     3/17/1992     07/531,465    
5/31/1990   Active
Patent
  USA   Warner Electric Technology LLC   APPARATUS FOR RESISTANCE BONDING
ELECTROMAGNETIC COILS     5,091,619     2/25/1992     07/543,706     6/26/1990  
Active
Patent
  USA   Warner Electric Technology LLC   FIELD ASSEMBLY FOR AN ELECTROMAGNET    
5,250,921     10/5/1993     07/600,199     10/19/1990   Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC SYNCHRONIZING AND
SHIFTING CLUTCH — ESS     5,052,534     10/1/1991     07/605,517     10/30/1990
  Active
Patent
  USA   Warner Electric Technology LLC   LOW COST SPRAG RETAINER     5,070,976  
  12/10/1991     07/634,903     12/27/1990   Active
Patent
  USA   Warner Electric Technology LLC   DIGITAL CONTROL SYSTEM FOR
ELECTROMAGNETIC CLUTCH     5,094,332     3/10/1992     07/664,075     12/31/1990
  Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC COUPLING ARMATURE
ASSEMBLY WITH FLUX ISOLATOR SPRINGS     5,119,915     6/9/1992     07/700,439  
  5/15/1991   Active
Patent
  USA   Warner Electric Technology LLC   METHOD OF MAKING AN ELECTROMAGNETIC
COUPLING DISC     5,125,255     6/30/1992     07/721,972     6/27/1991   Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC CLUTCH WITH PERMANENT
MAGNET BRAKE     5,119,918     6/9/1992     07/774,92     10/11/1991   Active
Patent
  USA   Ameridrives International, LLC   Driveshaft with slip joint seal    
5,230,658     07/27/1993     07/864,307     04/06/1992   Active
Patent
  USA   TB Woods Enterprises, Inc.   Shaft Mountable Bushing and Hub for
Industrail poer transmission     5304101     4/19/1994     07/919223    
7/27/1992   Active
Patent
  USA   Warner Electric Technology LLC   SPLIT TUBE HAVING RETAINABLE ENDS    
5,280,829     1/25/1994     07/931,638     8/18/1992   Active
Patent
  USA   Warner Electric Technology LLC   SUPPORTING HUB FOR CLUTCH AND PUMP
ASSEMBLY     5,310,034     5/10/1994     07/973,291     11/9/1992   Active
Patent
  USA   Warner Electric Technology LLC   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT     5,337,869     8/16/1994     07/991,021     12/15/1992   Active
Patent
  USA   Warner Electric Technology LLC   CLUTCH WITH SPACER FOR SUPPORTING A
BEARING     5,285,882     2/15/1994     07/996,122     12/23/1992   Active
Patent
  USA   Warner Electric Technology LLC   SOUND-DAMPING ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     5,372,228     12/13/1994     08/026,499    
3/4/1993   Active

 



--------------------------------------------------------------------------------



 



                                          Issuing             Registration  
Registration /   Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date   Number   Filing Date   Status    
                               
Patent
  USA   Warner Electric Technology LLC   ROTOR FOR ELECTROMAGNETIC COUPLING    
5,305,865     4/26/1994   08/026,995   3/5/1993   Active
Patent
  USA   Warner Electric Technology LLC   HIGH STRENGTH ELECTROMAGNETIC COUPLING
DISC     5,445,259     8/29/1995   08/114,320   8/30/1993   Active
Patent
  USA   Warner Electric Technology LLC   UNIDRIVE ARMATURE HUB     5,370,209    
12/6/1994   08/119,729   9/10/1993   Active
Patent
  USA   Warner Electric Technology LLC   CLUTCH BRAKE ASSEMBLY     5,549,186    
8/27/1996   08/346,622   11/30/1994   Active
Patent
  USA   TB Woods Enterprises, Inc.   Flexible Coupling with End Stress Relief
Structure     5611732     3/18/1997   08/512,137   8/7/1995   Active
Patent
  USA   Warner Electric Technology LLC   METHOD OF MANUFACTURING A COMPONENT FOR
AN ELECTROMAGNETIC FRICTION
CLUTCHASSEMBLY     5,708,955     1/13/1998   08/558,906   11/16/1995   Active
Patent
  USA   Ameridrives International, LLC   Driveshaft with sealed slip joint seal
    5,655,968     08/12/1997   08/646,202   05/07/1996   Active
Patent
  USA   Warner Electric Technology LLC   FORMLOCK SHOES WITH FLATS     5,865,284
    2/2/1999   08/666,068   6/21/1996   Active
Patent
  USA   Warner Electric Technology LLC   METHOD OF MANUFACTURING A ROTOR FOR AN
ELECTROMAGNETIC CLUTCH
ASSEMBLY     5,920,981     7/13/1999   08/823,990   3/25/1997   Active
Patent
  USA   Warner Electric Technology LLC   SOUND DAMPING ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     6,194,803     2/27/2001   09/032,572   2/27/1998  
Active
Patent
  USA   Warner Electric Technology LLC   MAG STOP CLUTCH WITH CENTER POLE    
5,971,121     10/26/1999   09/070,068   4/30/1998   Active
Patent
  USA   Warner Electric Technology LLC   ARMATURE FOR A SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING     6,364,084     4/2/2002   09/515779   2/29/2000  
Active
Patent
  USA   Warner Electric Technology LLC   ANTI-SLIP INESERT FOR A BACKSTOPPING
CLUTCH     6,257,388     7/10/2001   09/556510   4/24/2000   Active
Patent
  USA   Warner Electric Technology LLC   METHOD FOR MAKING AN ARMATURTE
ASSEMBLEY     6,591,477     7/7/2003   09/684,117   10/06/2000   Active
Patent
  USA   Dana Corporation   ARMATURE FOR A SELECTIVELY ENGAGEABLE AND
DISENGAGEABLE COUPLING     6,557,236     05/06/2003   10/027,095   12/20/2001  
Active
Patent
  USA   Warner Electric LLC   Electromechanical screw drive actuator    
6,927,513     8/9/2005   10/609,883   6/30/2003   Active
Patent
  USA   Warner Electric Technology LLC   IMPROVED DRIVE ASSEMBLY WITH
LIGHTWEIGHT BACKSTOPPPING CLUTCH     7,261,196     08/28/2007   11/064, 611  
02/24/05   Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device            
  11/150670   6/10/2005   Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device    
7,493,996     2/24/2009   11/150671   6/10/2005   Active
Patent
  USA   TB Woods Enterprises, Inc.   Flexible Coupling Device     7,390,265    
6/24/2008   11/256,463   10/21/2005   Active
Patent
  USA   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET    
7,374,027     5/20/2008   11/263,394   10/31/2005   Active
Patent
  USA   Warner Electric Technology LLC   Liquid Cooled Brake assembley    
7,591,349     9/22/2009   11/263,399   10/31/2005   Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device    
7,527,134     5/5/2009   11/278,448   4/3/2006   Active
Patent
  USA   Warner Electric Technology LLC   Automatically released bi-directional
overunning clutch     7,389,863     6/24/2008   11/341,763   01/27/2006   Active
Patent
  USA   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled Brake
With Support Columns)               11/670,698   2/2/2007   Active
Patent
  USA   Warner Electric Technology LLC   Torque Arm Assembly for a Backstopping
Clutch               11/743,894   5/3/2007   Active
Patent
  USA   Warner Electric Technology LLC   Overrunning Clutch              
11/750,733   5/18/2007   Active
Patent
  USA   Warner Electric Technology LLC   Sparag Retainer for OVERRUNNING CLUTCH
              11/871,542   10/12/2007   Active
Patent
  USA   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET    
          12/016,504   1/18/2008   Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device            
  12/048,638   3/14/2008   Active
Patent
  USA   Warner Electric Technology LLC   DUAL ACTUATOR FRICTION BRAKE ASSEMBLY  
  7,556,128     7/7/2009   11/263,395   10/31/2005   Active
Patent Appl.
  USA   Warner Electric Technology LLC   “Dual Actuator Friction Brake Assembly”
              12/364,116   2/2/2009   Pending
Patent Appl.
  USA   Warner Electric Technology LLC   Rotational Coupling Device            
  11/150027   6/10/2005   Pending
Patent Appl.
  USA   Kilian Manufacturing Corporation   Bearing assembly for a steering
assembly     7,637,667     12/29/2009   11/773,715   7/5/2007   Active

 



--------------------------------------------------------------------------------



 



                                      Issuing           Registration  
Registration /   Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date   Number   Filing Date   Status      
                           
Patent Appl.
  USA   Warner Electric Technology LLC   Rotational Coupling Device With Sealed
Key           12/124,699   5/21/2008   Pending
Patent Appl.
  USA   Warner Electric Technology LLC   “Safety Control for Release of
Backstopping Clutch”           12/175,995   07/18/2008   Pending
Patent Appl.
  USA   Warner Electric Technology LLC   [*]           [*]   [*]   [*]
Patent Appl.
  USA   Warner Electric Technology LLC   [*]           [*]   [*]   [*]

NOTES:
Warner Electric Technology, Inc.
A number of patents and trademarks owned by Warner Electric Technology LLC
remain in the former name (Warner Electric Technology, Inc.) of the company on
the records of various foreign patent and trademark offices. Efforts to record
the change in name are in progress with respect to some of the patents and
trademarks. For others, a conscious decision was made to hold off on recordation
pending some other action relating to the property (e.g., the next renewal of a
trademark registration). For yet others, a decision was made not to record the
change in name in view of a decision to allow various registrations or patents
to lapse).

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  Argentina   Warner Electric Technology Inc.   WICIHITA & Desgn (stylized)    
1,970,585     02/16/2004     2472032     10/29/2003   Active
TM
  Argentina   TB Woods Enterprises, Inc.   Dura-Flex     1,783,301     3/27/2000
    2,066,443     1/23/1997   Active
TM
  Australia   Boston Gear LLC   BOSTON GEAR     522543     11/6/1989          
11/06/1989   Active
TM
  Australia   Warner Electric Technology Inc.   MISTRAL     564784    
06/29/1993     564784     10/03/1991   Active
TM
  Australia   Warner Electric Technology Inc.   WICHITA     640944    
08/05/1996     640944     09/16/1994   Active
TM
  Australia   Warner Electric Technology LLC   WARNER LINEAR     1,125,414    
7/21/2006     1125414     7/21/2006   Active
TM
  Australia   Altra Industrial Motion, Inc.   A&Design     1185473    
07/03/2007     1185473     07/03/2007   Active
TM
  Australia   TB Woods Enterprises, Inc.   Sure-Flex & Design (stylized)    
B375,472     5/13/1982     B375,472     5/13/1982   Active
TM
  Austria   Warner Electric Technology LLC   WARNER     36391     04/13/1957    
AM 2025/56   10/24/1956   Active
TM
  Austria   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     50589     07/19/1963     AM 760/63   03/26/1963   Active
TM
  Benelux   Warner Electric Technology LLC   FORMSPRAG     15729     01/21/1971
    248     01/21/1971   Active
TM
  Benelux   Warner Electric Technology LLC   MISTRAL     508812     10/21/1991  
  770814         Active
TM
  Benelux   Warner Electric Technology LLC   WARNER     42990     01/12/1972    
6207     06/15/1971   Active
TM
  Benelux   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     44210     06/28/1971     6777     06/28/1971   Active
TM
  Benelux   Warner Electric Technology LLC   WICHITA     62029     09/20/1971  
  12065     09/20/1971   Active
TM
  Benelux   TB Woods Enterprises, Inc.   Sure-Flex     0316801     10/20/1972  
  0316801     10/20/1972   Active
TM
  Brazil   Warner Electric Technology Inc.   FORMSPRAG     770219144    
04/20/1982     X     08/12/1997   Active
TM
  Brazil   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     007069901     02/25/1980     9738/M-72     06/14/1972   Active
TM
  Brazil   Warner Electric Technology LLC   WICHITA     006788939     10/10/1978
    21912     08/12/1971   Active
TM
  Brazil   TB Woods Inc.   Sure-Flex     810,942,631     3/19/1985    
810,942,631     8/23/1982   Active
TM Appl.
  Brazil   Formsprag LLC   Cebmag                 829.095.985     4/13/2007  
Pending
TM
  Brazil   Formsprag LLC   Cecon     829.095.993     10/6/2009     829.095.993  
  4/13/2007   Pending
TM
  Brazil   Formsprag LLC   Marland     829.096.000     10/6/2009     829.096.000
    4/13/2007   Pending
TM Appl.
  Brazil   Altra Industrial Motion, Inc.   A&Design                 829278044  
  07/31/2007   Pending
TM Appl.
  Brazil   Formsprag LLC   BC MA                 901417858     1/22/2009  
Pending
TM Appl.
  Canada   Altra Industrial Motion, Inc.   A & Design                 1374252  
  11/30/2007   Pending
TM
  Canada   Boston Gear LLC   BEAR-N-BRONZ & Design     TMA116839   02/05/1960  
  252099     07/23/1959   Active
TM
  Canada   Boston Gear LLC   BG & Design     TMA116836   02/05/1960     252095  
  07/23/1959   Active
TM
  Canada   Boston Gear LLC   BOST-BRONZ     TMA118130   05/20/1960     252100  
  07/23/1959   Active
TM
  Canada   Boston Gear LLC   BOSTON GEAR & Design     TMA172185   10/23/1970    
318048     11/29/1968   Active
TM
  Canada   Warner Electric Technology LLC   FORMSPRAG     TMA108144   09/27/1957
    0239971     03/21/1957   Active
TM
  Canada   Warner Electric Technology Inc.   KOPPER KOOL     TMA568894  
10/06/2002     1001794     01/12/1999   Active
TM
  Canada   Boston Gear LLC   RATIO MOTOR     UCA6161   06/18/1936     168466    
06/18/1936   Active
TM
  Canada   Boston Gear LLC   RATIO PAX     TMA208074   7/4/1975     374799    
05/01/1974   Active
TM
  Canada   Boston Gear LLC   RIGHT-90     TMA143118   12/17/1965     288461    
04/01/1965   Active
TM
  Canada   Warner Electric Technology LLC   WARNER     UCA50550   04/20/1954    
0224428     04/20/1954   Active
TM
  Canada   Warner Electric Technology LLC   WARNER ELECTRIC     TMA-134253  
01/17/1964     277382     08/19/1963   Active
TM
  Canada   Warner Electric Technology LLC   WICHITA     TMA120129   09/19/1958  
  247460     09/19/1958   Active
TM
  Canada   American Enterprises MPT L.P.   AMERICAN     UCA0045654   06/11/1952
    215415     06/11/1952   Active
TM
  Canada   American Enterprises MPT L.P.   AMERIGEAR     UCA0043128   06/11/1952
    215414     06/11/1952   Active
TM
  Canada   Warner Electric Technology LLC   SHEAVE-GRIP     TMA728275  
11/13/2008     1,176,042     4/28/2003   Active
TM
  Canada   Boston Gear LLC   CENTRIC     TMA324230   02/27/1987     562625    
05/13/1986   Active
TM
  Canada   Kilian Manufacturing Corporation   KILIAN     TMA 354757   4/21/1989
    608151     5/27/1998   Active
TM
  Canada   Warner Electric Technology LLC   GFR     TMA492416   4/16/1998    
845220     5/15/1997   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  Canada   Warner Electric Technology LLC   WARNER LINEAR     TMA774,406  
7/30/2009     1310145     7/21/2006   Active
TM
  Canada   TB Woods Enterprises, Inc.   Formflex     TMA215307   8/13/1976    
352,690     4/26/1972   Active
TM
  Canada   TB Woods Enterprises, Inc.   Speedlign     TMA665,131   5/29/2006    
1,223,603     7/14/2004   Active
TM
  Canada   TB Woods Enterprises, Inc.   Sure-Flex     TMA380915   3/1/1991    
645,519     11/23/1989   Active
TM
  Canada   TB Woods Enterprises, Inc.   Qt Power Chain     TMA623,038  
10/20/2004     1,157,003     10/25/2002   Active
TM
  Canada   TB Woods Enterprises, Inc.   Woods@Work     TMA626,975   11/29/2004  
  1,157,004     10/25/2002   Active
TM
  Canada   Dana Corp.   Disc-O-Torque     TMA171577   9/25/1970     325923    
9/16/1969   Active
TM Appl.
  Canada   TB Woods Enterprises, Inc.   G-Flex                 1406538    
8/7/2008   Pending
TM
  Chile   Warner Electric Technology Inc.   WICHITA     543319     06/25/1999  
  435364     12/14/1998   Active
TM
  China   Warner Electric Technology Inc.   FORMSPRAG     520390     05/30/1990
    8927113         Active
TM
  China   Warner Electric Technology Inc.   WICHITA     520391     05/30/1990  
  8927115     08/08/1989   Active
TM
  China   Warner Electric Technology LLC   WARNER LINEAR     5,655,144    
9/7/2009     5655144     10/12/2006   Active
TM
  Colombia   Warner Electric Technology Inc.   WICHITA     121609     02/26/1987
    92.355.818     08/19/1983   Active
TM
  Europe (CTM)   TB Woods Inc.   Dura-Flex     507277     10/2/2000     507.277
    4/2/1997   Active
TM Appl.
  Europe (CTM)   Altra Industrial Motion, Inc.   A&Design     006067953    
05/16/2008     006067953     07/04/2007   Active
TM
  Europe (CTM)   Warner Electric Technology LLC   WARNER LINEAR     5,214,648  
  5/11/2007     5214648     7/21/2006   Active
TM
  Finland   Warner Electric Technology Inc.   MAGNUM     111882     05/20/1991  
  T198601641     04/24/1986   Active
TM
  Finland   Warner Electric Technology LLC   MISTRAL     TM 142083   01/22/1996
    T199104906     10/16/1991   Active
TM
  Finland   Warner Electric Technology Inc.   MAXIM     TM 110492   02/05/1991  
  T198601642     04/24/1986   Active
TM
  France   Boston Gear LLC   BOSTON     1624494     04/12/1991     INPI121128  
04/13/1989   Active
TM
  France   Boston Gear LLC   BOSTON GEAR     1624493     04/12/1991    
INPI121227   04/03/1989   Active
TM
  France   Warner Electric Technology LLC   FORMSPRAG     1197077     03/10/1972
    622349         Active
TM
  France   Warner Electric Technology Inc.   MISTRAL     1700743     10/22/1991
              Active
TM
  France   Warner Electric Technology LLC   WARNER ELECTRIC     1547742    
08/01/1968     940649         Active
TM
  France   Warner Electric Technology Inc.   WARNER & Design     1,230,455    
04/18/1958               Active
TM
  France   Warner Electric Technology Inc.   WICHITA     1248360     09/19/1958
    1248360         Active
TM
  France   TB Woods Enterprises, Inc.   Speedlign     1,286,266     6/19/1974  
  717,131     6/19/1974   Active
TM
  France   TB Woods Enterprises, Inc.   Sure-Flex     023196347     11/27/2002  
  023196347     11/27/2002   Active
TM
  Germany   Warner Electric Technology LLC   FORMSPRAG     708841     11/28/1957
    708 841/7 (F 7773)     04/02/1957   Active
TM
  Germany   Warner Electric Technology LLC   FORMSPRAG PCE     998923    
03/07/1980     D34116/7WZ   06/07/1979   Active
TM
  Germany   Warner Electric Technology LLC   KOPPER KOOL     1,039,311    
10/06/1982     D36687/7     10/08/1981   Active
TM
  Germany   Warner Electric Technology LLC   MISTRAL     2025422     11/30/1992
    T32561     10/19/1991   Active
TM
  Germany   Warner Electric Technology Inc.   STIEBER     39511829.8    
02/05/1996     X     03/16/1995   Active
TM
  Germany   Warner Electric Technology LLC   STIEBER HEIDELBERG     784371    
02/24/1964     ST06038   03/29/1963   Active
TM
  Germany   Warner Electric Technology Inc.   WARNER & Design     674860    
04/22/1955     W04058     05/27/1953   Active
TM
  Germany   Warner Electric Technology LLC   WARNER ELECTRIC     39552705.8    
12/12/1996     39552705.8     12/27/1995   Active
TM
  Germany   TB Woods Enterprises, Inc.   Form-Flex     1,053,953     9/16/1991  
  1,053,953     9/16/1991   Active
TM
  Germany   TB Woods Enterprises, Inc.   Speedlign     935,511     9/17/1975    
M39270     6/10/1974   Active
TM
  Germany   TB Woods Enterprises, Inc.   SureFlex     926,107     12/17/1974    
W24959     5/4/1973   Active
TM
  Germany   Warner Electric Technology LLC   GFR     39,333,006     12/9/1997  
  39333006.5     7/14/1997   Active
TM
  Germany   Warner Electric Technology LLC   GFR     39,807,235     3/27/1998  
  39807235.3     2/11/1998   Active
TM
  Great Britain   TB Woods Enterprises, Inc.   SureFlex     B998,327    
9/13/1972     B998,327     9/13/1972   Active
TM
  Great Britain   TB Woods Enterprises, Inc.   Dura-Flex     1,105,120    
11/22/1978     1105120     11/22/1978   Active
TM
  Great Britain   TB Woods Enterprises, Inc.   Speedlign     1,029,397    
5/13/1974     1,029,397     5/13/1974   Active
TM
  Hong Kong   Warner Electric Technology LLC   WARNER LINEAR     300685206    
7/21/2006     300685206     7/21/2006   Active
TM
  Hong Kong   Altra Industrial Motion, Inc.   A&Design     300906066    
07/05/2007     300906066     07/05/2007   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  India   Warner Electric Technology LLC   FORMSPRAG     694707     05/11/2005  
  694707     01/17/1996   Active
TM
  India   Warner Electric Technology Inc.   STIEBER     662847     04/19/1995  
        04/19/1995   Active
TM
  India   Dana Corporation   WARNER ELECTRIC     672106     06/06/1996          
07/06/1995   Active
TM
  India   Warner Electric Technology LLC   WICHITA     694708     01/09/2004    
694708     01/17/1996   Active
TM Appl.
  India   Altra Industrial Motion, Inc.   A&Design                 1584305    
07/25/2007   Pending
TM
  Israel   Warner Electric Technology Inc.   WICHITA     57106     06/09/1988  
  57106     09/07/1983   Active
TM
  Italy   Warner Electric Technology Inc.   FORMSPRAG     781,460     05/27/1958
    X     04/23/1957   Active
TM
  Italy   Warner Electric Technology Inc.   WARNER     1,075,774     11/26/1976
    X     03/20/1973   Active
TM
  Italy   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     454836     11/12/1966     X     03/26/1963   Active
TM
  Italy   Warner Electric Technology Inc.   WICHITA     847,574     11/19/1959  
  RM98C004872     10/13/1958   Active
TM
  Italy   TB Woods Inc.   Sure-Flex     1037180     9/25/1974     MI2003002784  
  9/25/1992   Active
TM
  Japan   Warner Electric Technology LLC   FORMSPRAG     1169444     11/06/1975
    127386/1971     11/24/1971   Active
TM
  Japan   Warner Electric Technology LLC   FORMSPRAG     4018891     06/27/1997
    135207/1995     12/28/1995   Active
TM
  Japan   Warner Electric Technology LLC   KOPPER KOOL     1759530    
04/23/1985     84256/1981     10/08/1981   Active
TM
  Japan   Warner Electric Technology LLC   MISTRAL     4033376     07/25/1997  
  100751/1991     09/27/1991   Active
TM
  Japan   Warner Electric Technology LLC   PCE     1551186     11/26/1982    
85449/1978     11/22/1978   Active
TM
  Japan   Warner Electric Technology LLC   STIEBER     4109923     02/06/1998  
  14030/95     02/17/1995   Active
TM
  Japan   Warner Electric Technology LLC   WARNER     452198     09/28/1954    
564/1954     01/13/1954   Active
TM
  Japan   Warner Electric Technology LLC   WARNER ELECTRIC     1719848    
10/31/1984     91915/1981     11/02/1981   Active
TM
  Japan   Warner Electric Technology LLC   WARNER ELECTRIC     2294610    
01/31/1991     91914/81     11/02/1981   Active
TM
  Japan   Warner Electric Technology LLC   WICHITA     2246130     07/30/1990  
  34043/77     05/19/1977   Active
TM
  Japan   Warner Electric Technology Inc.   MAXIM     2,477,,826     11/30/92  
  40400/1986     04/18/1986   Active
TM
  Japan   Altra Industrial Motion, Inc.   A&Design     5126277     04/04/2008  
  2007-075745     07/05/2007   Active
TM
  Japan   TB Woods Enterprises, Inc.   Sure-Flex     1,923,250     12/24/1986  
  40,343/1982     5/12/1982   Active
TM
  Japan   TB Woods Enterprises, Inc.   SureFlex and Katakana     1,740,974    
1/23/1995     7-700836     1/13/1995   Active
TM
  Japan   TB Woods Enterprises, Inc.   Dura-Flex     4,166,483     7/10/1998    
27318/97     3/17/1997   Active
TM
  Japan   TB Woods Inc.   Form-Flex     1,975,830     8/19/1987     41,517/85  
  8/19/1987   Active
TM
  Malaysia   Warner Electric Technology Inc.   STIEBER     95/02683    
03/28/2000     95/02683     03/28/1995   Active
TM
  Mexico   IMO Industries Inc.   BOSTON GEAR     473663     9/15/1994     161734
    02/26/1993   Active
TM
  Mexico   IMO Industries Inc.   BOSTON GEAR     658794     3/24/2000     161733
    02/26/1993   Active
TM
  Mexico   Warner Electric Technology LLC   FORMSPRAG     205855     09/02/1997
    114172     06/22/1997   Active
TM
  Mexico   Warner Electric Technology LLC   WARNER     92550     04/14/1958    
76668     01/29/1957   Active
TM
  Mexico   Warner Electric Technology LLC   WARNER ELECTRIC AND BACKGROUND
DESIGN     115936     01/01/1964     109532     03/04/1963   Active
TM
  Mexico   Warner Electric Technology Inc.   WICHITA     95017     12/09/1958  
  84314     09/06/1958   Active
TM
  Mexico   Warner Electric Technology Inc.   SHEAVE-GRIP     786,246    
03/31/2003     590,675     03/04/2003   Active
TM
  Mexico   Warner Electric Technology LLC   WARNER LINEAR     1,060,801    
7/17/2008     796,858     7/28/2006   Active
TM
  Mexico   Altra Industrial Motion, Inc.   A&Design     1053502     08/12/2008  
  873655     08/07/2007   Active
TM
  Mexico   Emerson Power Transmission Corp.   GFR     631,573     10/29/1999    
302944     07/30/1997   Active
TM
  Mexico   TB Woods Enterprises, Inc.   Dura-Flex     552,086     6/26/1997    
297,615     6/9/1997   Active
TM
  Mexico   TB Woods Enterprises, Inc.   Qt Power Chain     818826     1/26/2004
    573133     10/20/2002   Active
TM
  Mexico   TB Woods Enterprises, Inc.   Woods@Work     904275     10/24/2005    
573134     10/30/2002   Active
TM
  Mexico   TB Woods Enterprises, Inc.   Speedlign     896028     8/23/2005    
666,531     7/14/2004   Active
TM Appl.
  Mexico   TB Woods Enterprises, Inc.   G-Flex     1,120,117     9/10/2009    
953824     8/11/2008   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
Unregistered TM
  n/a   Warner Electric LLC   Bear Rugged-Mobile Tough     n/a     n/a     n/a  
  n/a   n/a
Unregistered TM
  n/a   Warner Electric LLC   BearTrac     n/a     n/a     n/a     n/a   n/a
Unregistered TM
  n/a   Warner Electric LLC   Kodiak     n/a     n/a     n/a     n/a   n/a
TM
  Peru   Warner Electric Technology LLC   WICHITA     54452     04/27/1999    
75634     12/11/1998   Active
TM
  Singapore   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     T82/01188Z     03/07/1988     T82/01188Z     03/09/1982   Active
TM
  Singapore   Warner Electric Technology LLC   WARNER LINEAR     T06/20041C    
9/26/2006     T06/20041C     9/26/2006   Active
TM
  Singapore   Altra Industrial Motion, Inc.   A&Design     T07/15070C    
07/06/2007     T0715070C     07/06/2007   Active
TM
  Singapore   TB Woods Enterprises, Inc.   SureFlex     T82/02556B     5/21/1982
    2556/82     5/21/1982   Active
TM
  South Africa   Warner Electric Technology Inc.   WICHITA     81/6897    
09/17/1981     81/6897     09/17/1981   Active
TM Appl.
  South Africa   Altra Industrial Motion, Inc.   A&Design                
2007/14502     07/05/2007   Pending
TM Appl.
  South Africa   Formsprag LLC   Marland                 2009/17809    
9/11/2009   Pending
TM
  South Korea   Warner Electric Technology LLC   WARNER ELECTRIC AND BACKGROUND
DESIGN     84202     09/30/1982     1982-0000088     01/07/1982   Active
TM
  South Korea   Warner Electric Technology LLC   WARNER ELECTRIC AND BACKGROUND
DESIGN     85916     11/23/1982     1982-0000086     01/07/1982   Active
TM
  South Korea   Warner Electric Technology LLC   WICHITA     108661    
01/08/1985     1983-0011882     08/23/1983   Active
TM
  South Korea   Warner Electric Technology LLC   WARNER LINEAR     40-0720036  
  8/7/2007     40-2006-0051431     10/12/2006   Active
TM
  South Korea   Altra Industrial Motion, Inc.   A&Design     40-0775102    
01/08/2009     40-2007-0039600     07/25/2007   Active
TM
  South Korea   TB Woods Enterprises, Inc.   Form-Flex     140,855     5/25/1987
    7981/1986     5/25/1997   Active
TM
  Spain   Warner Electric Technology LLC   FORMSPRAG     2006258(3)   07/05/1996
    2006258(3)       Active
TM
  Spain   Warner Electric Technology Inc.   KOPPER KOOL & Design     1662162    
06/05/1992     1662161     10/17/1991   Active
TM
  Spain   Warner Electric Technology LLC   MAGNUM     1,142,629     10/02/1989  
        04/11/1986   Active
TM
  Spain   Warner Electric Technology LLC   WARNER ELECTRIC     2010756    
10/27/1997     2010756     02/07/1996   Active
TM
  Spain   Warner Electric Technology Inc.   WICHITA     1045719     04/05/1984  
  1045719     08/30/1983   Active
TM
  Sweden   Warner Electric Technology LLC   FORMSPRAG     83978     12/20/1957  
            Active
TM
  Sweden   Warner Electric Technology LLC   WARNER ELECTRIC     323081    
04/25/1997     95-14891     12/27/1995   Active
TM
  Sweden   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     109892     05/19/1964     63-01313     03/27/1963   Active
TM
  Sweden   Warner Electric Technology Inc.   WICHATA     90967     12/16/1960  
  3038     09/25/1958   Active
TM
  Switzerland   Warner Electric Technology LLC   FORMCHROME     P-412221    
10/18/1994     07371/1993.0     05/17/1993   Active
TM
  Switzerland   Warner Electric Technology LLC   FORM-LOCK     P-412226    
10/18/1994     7378/1993.2     05/17/1993   Active
TM
  Switzerland   Warner Electric Technology LLC   FORMSPRAG     P-287755    
04/26/1997     01681/1977     04/01/1997   Active
TM
  Switzerland   Warner Electric Technology LLC   FORMSPRAG & Design     P-412187
    10/14/1994     07373/1993.3     05/17/1993   Active
TM
  Switzerland   Warner Electric Technology Inc.   RL     P-414247     01/31/1995
    7376/1993.9     05/17/1993   Active
TM
  Switzerland   Warner Electric Technology Inc.   WARNER & Design     P-406103  
  10/11/1993     2801/1993.6         Active
TM
  Switzerland   Warner Electric Technology LLC   WARNER ELECTRIC     P-438835  
  03/27/1997     14050/1995     12/28/1995   Active
TM
  Switzerland   Warner Electric Technology LLC   WICHITA & Design     P-300175  
  10/09/1979     03810/1978     08/17/1978   Active
TM
  Switzerland   TB Woods Enterprises, Inc.   Sure-Flex     405,626     9/14/1992
    01605/1993     9/14/1992   Active
TM
  Taiwan   Warner Electric Technology Inc.   WARNER & Design     192580    
10/01/1982     70043208     12/29/1981   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
  Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  Taiwan   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     64628     06/16/1993     81047228     09/21/1992   Active
TM
  Taiwan   Warner Electric Technology Inc.   WICHITA     245903     05/16/1984  
  (72)52506     12/21/1983   Active
TM
  Taiwan   Warner Electric Technology Inc.   WARNER ELECTRIC AND DESIGN    
192,580     9/20/2002               Active
TM
  Taiwan   Warner Electric Technology LLC   WARNER LINEAR     1,264,315    
6/1/2007     095037880     7/24/2006   Active
TM
  Taiwan   Altra Industrial Motion, Inc.   A&Design     1310870     05/16/2008  
  096031868     07/05/2007   Active
TM
  Taiwan   TB Woods Inc.   Dura-Flex     807,300     7/1/1998     (86)5713    
2/1/1997   Active
TM
  Thailand   Warner Electric Technology LLC   WARNER LINEAR     Kor275083  
10/26/2006     642919     10/26/2006   Active
TM
  Thailand   Altra Industrial Motion, Inc.   A&Design     Kor296763   07/25/2007
    668284     07/25/2007   Active
TM
  United Kingdom   TB Woods Enterprises, Inc.   SureFlex     B998,327    
9/13/1972     B998,327     9/13/1972   Active
TM
  United Kingdom   TB Woods Enterprises, Inc.   Dura-Flex     1,105,120    
11/22/1978     1105120     11/22/1978   Active
TM
  United Kingdom   TB Woods Enterprises, Inc.   Speedlign     1,029,397    
5/13/1974     1,029,397     5/13/1974   Active
TM
  United Kingdom   Warner Electric Technology LLC   AUTOGAP     795572    
09/17/1959           09/17/1959   Active
TM
  United Kingdom   Warner Electric Technology Inc.   MAGNUM     879962    
05/25/1965     879962     05/25/1965   Active
TM
  United Kingdom   Warner Electric Technology Inc.   MAGNUM     1263574    
09/15/1989     1263574     03/27/1986   Active
TM
  United Kingdom   Warner Electric Technology LLC   MISTRAL     1475775    
06/27/1997           09/07/1991   Active
TM
  United Kingdom   Warner Electric Technology LLC   WARNER     792664    
06/29/1959     792664         Active
TM
  United Kingdom   Warner Electric Technology LLC   WARNER     710,641    
09/17/1952     710641     07/15/1952   Active
TM
  United Kingdom   Warner Electric Technology LLC   WICHITA     2192400    
09/29/2000     2192400     03/20/1999   Active
TM
  United Kingdom   Warner Electric Technology LLC   WICHATA     783301    
10/29/1958     783301     10/29/1958   Active
TM
  United Kingdom   Warner Electric Technology Inc.   DURA-FLEX     1,105,120    
11/22/78               Active
TM
  United Kingdom   Warner Electric Technology Inc.   FORMSPRAG     2380616    
6/24/2005           12/17/2004   Active
TM
  United Kingdom   Boston Gear LLC   CENTRIC     1259254     1/30/1986    
1259254     1/30/1986   Active
TM
  USA   Boston Gear LLC   ACE     1771190     5/18/1993     74253998    
3/10/1992   Active
TM
  USA   Ameridrives International, LLC   AMERICAN     0529539     8/22/1950    
71578852     4/29/1949   Active
TM
  USA   Ameridrives International, LLC   AMERICARDAN     2,488,262     09/11/01
    75621192     01/15/1999   Active
TM
  USA   Ameridrives International, LLC   AMERIDISC & Design     0802185    
1/18/1966     72219296     5/19/1965   Active
TM
  USA   Ameridrives International, LLC   AMERIDRIVES     2168489     6/23/1998  
  75204229     11/25/1996   Active
TM
  USA   Ameridrives International, LLC   AMERIFLEX     1000720     12/31/1974  
  72444883     1/2/1973   Active
TM
  USA   Warner Electric Technology LLC   AUTOGAP     681,746     07/14/1959    
72046678     2/26/1958   Active
TM
  USA   Boston Gear LLC   BEAR-N-BRONZ     0603829     3/29/1955     71665847  
  5/6/1954   Active
TM
  USA   Boston Gear LLC   BG & Design     0298486     10/25/1932     71327723  
  6/4/1932   Active
TM
  USA   Boston Gear LLC   BOSTRONG & Design     0837074     10/17/1967    
72251147     7/27/1966   Active
TM
  USA   Boston Gear LLC   BOST-BRONZ     0547544     9/4/1951     71597836    
5/20/1950   Active
TM
  USA   Boston Gear LLC   BOST-BRONZ     0612905     9/27/1955     71677082    
11/22/1954   Active
TM
  USA   Boston Gear LLC   BOST-FLEX     1111218     1/16/1979     73163090    
3/21/1978   Active
TM
  USA   Boston Gear LLC   BOSTON     0522912     3/28/1950     71535926    
9/27/1947   Active
TM
  USA   Boston Gear LLC   BOSTON & Design     1374572     12/10/1985    
73514378     12/19/1984   Active
TM
  USA   Boston Gear LLC   BOSTON GEAR     0905805     1/12/1971     72338165    
9/17/1969   Active
TM
  USA   Boston Gear LLC   BOSTON GEAR     0905846     1/12/1971     72338166    
9/17/1969   Active
TM
  USA   Boston Gear LLC   BOSTONE     1131198     2/26/1980     73163091    
3/21/1978   Active
TM
  USA   Formsprag LLC   CEBMAG     1352456     08/06/1985     73513313    
12/13/1984   Active
TM
  USA   Formsprag LLC   CECON     2871858     08/10/04     78/300,412    
09/15/2003   Active
TM
  USA   Boston Gear LLC   CENTRIC     1365217     10/15/1985     73434105    
7/11/1983   Active
TM
  USA   Boston Gear LLC   DCX     1689927     6/2/1992     74151919    
3/27/1991   Active
TM
  USA   Boston Gear LLC   DCX PLUS     1794125     9/21/1993     74151939    
3/27/1991   Active
TM
  USA   Nuttall Gear LLC   DELROYD     3025384     12/13/2005     76/586088    
4/12/2004   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
  Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  USA   Warner Electric Technology LLC   ELECTRO-MODULE     0838675    
11/14/1967     72200306     8/20/1964   Active
TM
  USA   Warner Electric Technology LLC   ELECTRO-PACK     0741888     12/11/1962
    72127440     9/7/1961   Active
TM
  USA   Warner Electric Technology LLC   F AND DESIGN     0743735     01/15/1963
    72125482     8/7/1961   Active
TM
  USA   Warner Electric Technology LLC   FORMCHROME     0867512     04/01/1969  
  72300576     6/17/1968   Active
TM
  USA   Warner Electric Technology LLC   FORM-LOCK     0870852     06/10/1969  
  72300575     6/17/1968   Active
TM
  USA   Warner Electric Technology LLC   FORMSRPAG & Design     0444642    
01/15/1952     71510384     10/7/1946   Active
TM
  USA   Warner Electric Technology LLC   FORMSPRAG     1216418     11/16/1982  
  73326809     9/4/1981   Active
TM
  USA   Warner Electric Technology LLC   KOPPER KOOL     1258259     11/22/1983
    73334553     10/28/1981   Active
TM
  USA   Warner Electric Technology LLC   LLH     1759504     03/23/1993    
74303730     8/13/1992   Active
TM
  USA   Warner Electric Technology LLC   MAG STOP     1,851,941     08/30/1994  
  74327472     11/2/1992   Active
TM
  USA   Warner Electric Technology LLC   MAGNUM     2,892,316     10/12/2004    
76/336,606     11/13/2001   Active
TM
  USA   Formsprag LLC   MARLAND     2667819     12/31/2002     76118280    
8/28/2000   Active
TM
  USA   Warner Electric Technology LLC   MESUR-FIL     0990826     08/13/1974  
  72464823     8/6/1973   Active
TM
  USA   Warner Electric Technology LLC   MISTRAL     2168734     06/30/1998    
74240876     1/28/1992   Active
TM
  USA   Boston Gear LLC   MOTOR MULTIPLIER     1131648     3/11/1980    
73184680     9/5/1978   Active
TM
  USA   Nuttall Gear LLC   NGC & Design     3031121     12/20/2005     76/586087
    4/12/2004   Active
TM
  USA   Nuttall Gear LLC   Nuttall     3031120     12/20/2005     76/586086    
4/12/2004   Active
TM
  USA   Boston Gear LLC   OPTIMOUNT     0670192     11/25/1958     72046238    
2/20/1958   Active
TM
  USA   Warner Electric Technology LLC   PCE     1136601     06/03/1980    
73193726     11/17/1978   Active
TM
  USA   Boston Gear LLC   RATIOPAX     0985828     6/11/1974     72456678    
5/7/1973   Active
TM
  USA   Boston Gear LLC   RATIOTROL     0743713     1/15/1963     72137450    
2/7/1962   Active
TM
  USA   Warner Electric Technology LLC   SHEAVE-GRIP     3,085,816     4/25/2006
    76/498,191     3/14/2003   Active
TM
  USA   Warner Electric Technology LLC   UNIDAMP     1795619     09/28/1993    
74038916     3/16/1990   Active
TM
  USA   Warner Electric Technology LLC   UNIMODULE     1678062     03/03/1992  
  74053993     4/30/1990   Active
TM
  USA   Warner Electric Technology LLC   WARNER & Design     0527445    
07/11/1950     71528385     7/11/1947   Active
TM
  USA   Warner Electric Technology LLC   WARNER ELECTRIC     1,026,080    
12/02/1975     73035013     10/18/1974   Active
TM
  USA   Ameridrives International, LLC   AMERIGEAR     2,951,600     5/17/2005  
  78/373,119     2/24/2004   Active
TM
  USA   Ameridrives International, LLC   THE AMERICAN FULLY CROWNED TOOTH    
2980971     5/10/2005     78/373,135     2/24/2004   Active
TM
  USA   Boston Gear LLC   POSIVENT     2875347     08/17/2004     76/423,536    
06/20/2002   Active
TM
  USA   Boston Gear LLC   STABILI SEAL     3,131,135     08/15/2006    
78/564,645     02/10/2005   Active
TM
  USA   Warner Electric Technology Inc.   WICHITA CLUTCH     3039567    
01/10/2006     76/620135     11/12/04   Active
TM
  USA   Altra Industrial Motion, Inc.   A&Design     3,146,781     09/19/2006  
  78/560930     02/04/2005   Active
TM
  USA   Warner Electric Technology LLC   AQUAMAKKS     3,490,449     08/19/2008
    78/821,282     02/23/2006   Active
TM
  USA   Warner Electric Technology LLC   Warner Electric     3,287,916    
09/04/2007     78/790,162     01/12/2006   Active
TM
  USA   Boston Gear LLC   CENTRIGARD     3,374,068     1/22/2008     78/774,995
    12/16/2005   Active
TM
  USA   Altra Industrial Motion, Inc.   Altra Industrial Motion     3360155    
12/25/2007     76/621069     11/17/2004   Active
TM
  USA   Warner Electric Technology LLC   Warner Linear     3,413,352    
04/15/2008     78/910,851     06/19/2006   Active
TM
  USA   Altra Industrial Motion, Inc.   A-Track     3,263,081     07/10/2007    
78/790085     1/12/2006   Active
TM
  USA   Kilian Manufacturing Corporation   KILIAN     1216354     11/16/1982    
73277508     9/11/1980   Active
TM
  USA   Kilian Manufacturing Corporation   KILROL     2827924     3/30/2004    
78213978     2/12/2003   Active
TM
  USA   Warner Electric Technology LLC   GFR     3,494,910     9/2/2008    
77/247,944     08/06/07   Active
TM
  USA   Warner Electric Technology LLC   B-Track     3,609,446     4/21/2009    
77/237,461     07/24/2007   Active
TM
  USA   TB Woods Enterprises, Inc.   All-Pro     2,165,737     6/16/1998    
75/290,731     5/12/1997   Active
TM
  USA   TB Woods North Carolina, Inc.   Braketron     1,164,393     8/11/1981  
  73/254,657     3/19/1980   Active
TM
  USA   TB Woods Enterprises, Inc.   Deck & Design (stylized lettering)    
1,409,209     9/16/1986     73/581,633     2/7/1986   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
  Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  USA   TB Woods Enterprises, Inc.   Disc-O-Torque     859,264     10/29/1968  
  72/285,224     11/20/1967   Active
TM
  USA   TB Woods Enterprises, Inc.   Dura-Flex     1,116,828     4/24/1979    
73/158,649     2/13/1978   Active
TM
  USA   TB Woods Enterprises, Inc.   First In Couplings     1,361,466    
9/24/1985     73/526,310     3/11/1985   Active
TM
  USA   TB Woods Enterprises, Inc.   Form-Flex     2,152,362     4/21/1998    
75/273,175     4/11/1997   Active
TM
  USA   TB Woods Enterprises, Inc.   Poole     2,191,918     9/29/1998    
75/251,697     2/28/1997   Active
TM
  USA   TB Woods Enterprises, Inc.   Qt Power Chain     2,723,745     6/10/2003
    76/403,299     5/2/2002   Active
TM
  USA   TB Woods Enterprises, Inc.   Roto-Cam     859,263     10/29/1968    
72/285,223     11/20/1967   Active
TM
  USA   TB Woods Enterprises, Inc.   Speedlign     2,991,827     9/6/2005    
78/350,700     1/12/2004   Active
TM
  USA   TB Woods Enterprises, Inc.   Sure Grip (Stylized)     645,415    
5/14/1957     71/640,418     1/6/1953   Active
TM
  USA   TB Woods Enterprises, Inc.   Sure-Flex     668,649     10/21/1958    
72/043,720     1/9/1958   Active
TM
  USA   TB Woods Enterprises, Inc.   Sure-Grip     646,423     6/4/1957    
71/575,508     3/15/1949   Active
TM
  USA   TB Woods Enterprises, Inc.   Sure-Grip     1,109,150     12/19/1978    
73/136,699     8/8/1977   Active
TM
  USA   TB Woods Enterprises, Inc.   Ultra-V     1,001,969     1/21/1975    
73/001,734     10/9/1973   Active
TM
  USA   TB Woods Enterprises, Inc.   Ultra-V     1,001,970     1/21/1975    
73/003,203     10/10/1973   Active
TM
  USA   TB Woods Enterprises, Inc.   W TB Wood’s (and design)     2,059,245    
5/6/1997     75/107,136     5/20/1996   Active
TM
  USA   TB Woods Enterprises, Inc.   G-Flex     3,501,631     9/16/2008    
77/397,102.     2/14/2008   Active
TM
  USA   Inertia Dynamics, LLC   Unibrake     0809205     05/31/1966    
72/219817     05/26/1965   Active
TM Appl.
  USA   Kilian Manufacturing Corporation   HI-TECH WORRY BEADS                
78/775,032     12/16/2005   Pending
TM Appl.
  USA   Formsprag LLC   BC MA                 77/649,950     1/15/2009   Pending
Unregistered TM
  USA   Inertia Dynamics, LLC   IDI                            
TM
  USA   Warner Electric Technology LLC   WARNER ELECTRIC     0726202    
01/09/1962     72105397     9/28/1960   Active
TM
  USA   Warner Electric Technology LLC   WICHITA     1565483     11/14/1989    
73753251     8/29/1988   Active
TM
  Venezuela   Warner Electric Technology Inc.   WICHITA     120263    
04/25/1986     7010-83     09/01/1983   Active
TM
  Vietnam   Warner Electric Technology Inc.   WARNER     9997     12/11/1993    
11808     03/20/1993   Active  
 
  NOTES:                                     American Enterprises MPT L.P.      
                              This entity is the owner of record of a pair of
Canadian registrations. The changes in the company’s name from American
Enterprises MPT L.P. to Ameridrives International L.P. (on 04/25/1997) and later
from Ameridrives International L.P. to Ameridrives International LLC (on
12/21/2005) have not yet been recorded against the registrations.
 
                                                Dana Corporation                
                    This entity is the owner of record of an Indian trademark
registration for “WARNER ELECTRIC.” The assignment of the registration from Dana
Corporation to Warner Electric Technology, Inc. and the subsequent name change
from Warner Electric Technology, Inc. to Warner Electric Technology LLC have
been submitted for recordation. Dana Corporation is also the owner of record of
a Canadian trademark registration for “DISC-O-TORQUE” relating to TB Woods. No
action has been taken to address the change in ownership of this registration in
view of instructions given in 2000 to a prior law firm for TB Woods to allow the
registration to lapse (the registration actually remains in force until 2015.

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /   Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date   Number   Filing Date   Status      
  Emerson Power Transmission Corp.                                     This
entity is the owner of record on a Mexican registration for “GFR.” Assignments
from Emerson Power Transmission Corp. to Dana Holdings GmbH and from Dana
Holdings GmbH to Warner Electric Technology LLC have been submitted for
recordation and the process is ongoing.                            
 
                                                IMO Industries, Inc.            
                        This entity is the owner of record on a pair of Mexican
registrations for “BOSTON GEAR”. An assignment of the Mexican registrations to
Boston Gear LLC is in the process of being recorded.                            
 
                                                Warner Electric Technology, Inc.
                                    A number of patents and trademarks owned by
Warner Electric Technology LLC remain in the former name (Warner Electric
Technology, Inc.) of the company on the records of various foreign patent and
trademark offices. Efforts to record the change in name are in progress with
respect to some of the patents and trademarks. For others, a conscious decision
was made to hold off on recordation pending some other action relating to the
property (e.g., the next renewal of a trademark registration). For yet others, a
decision was made not to record the change in name in view of a decision to
allow various registrations or patents to lapse).                            

 



--------------------------------------------------------------------------------



 



INTELLECTUAL PROPERTY LICENSES

              Name of Grantor   Name of Agreement   Date of Agreement   Parties
to Agreement
[*]
  License Agreement   August 17, 2009   Ameridrives International, LLC
 
           
The Grantors own or license certain off-the-shelf software, which software is
ready-made and available for sale, lease, or license to the general public.
           
 
           
From time to time in the course of manufacturing products for their customers,
certain customers may grant the Grantors limited licenses to certain of their
intellectual property.
           

 



--------------------------------------------------------------------------------



 



EXHIBIT E
(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)
LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY
STOCKS

                                                                Percentage of
Name of         Certificate     Number of         Outstanding Grantor   Issuer  
  Number(s)     Shares   Class of Stock     Shares
Altra Holdings, Inc.
  Altra Industrial Motion, Inc.     C-2       1,000     Common Stock, $0.001 par
value     100%  
Altra Industrial Motion, Inc.
  American Enterprises MPT Corp.     102       999     Common Stock, $0.001 par
value     100%  
Altra Industrial Motion, Inc.
  Warner Electric LLC     002       1     LLC Interests     100%  
Altra Industrial Motion, Inc.
  Warner Electric Technology LLC     002       1     LLC Interests     100%  
Altra Industrial Motion, Inc.
  Boston Gear LLC     001       1     LLC Interests     100%  
Altra Industrial Motion, Inc.
  Kilian Manufacturing Corporation     102       10     Stock, no par value    
100%  
Altra Industrial Motion, Inc.
  Warner Electric International Holding, Inc.     2       1,000     Stock, $1.00
par value     100%  
Altra Industrial Motion, Inc.
  Inertia Dynamics, LLC     002       100%     LLC Interests     100%  
Altra Industrial Motion, Inc.
  TB Wood’s Corporation     C-2       1,000     Common Stock, $0.01 par value  
  100%  
American Enterprises MPT Corp.
  American Enterprises MPT Holdings, LLC     001       100%     LLC Interests  
  100%  
American Enterprises MPT Corp.
  Ameridrives International LLC     001       100%     LLC Interests     100%  
American Enterprises MPT Corp.
  Nuttall Gear LLC     001       1     LLC Interests     100%  
American Enterprises MPT Corp.
  Formsprag LLC     004       861,429     Units     100%  
TB Wood’s Corporation
  TB Wood’s Incorporated     2       1,125,000     Common Stock, $0.10 par value
    100%  
TB Wood’s Incorporated
  TB Wood’s Enterprises Inc.     2       3,000     Common Stock, $0.01 par value
    100%  
TB Wood’s Incorporated
  T.B. Wood’s Canada Ltd.     1015       3,415     Common Shares     65%  

 



--------------------------------------------------------------------------------



 



                                                                Percentage of
Name of         Certificate     Number of         Outstanding Grantor   Issuer  
  Number(s)     Shares   Class of Stock     Shares
TB Wood’s Incorporated
  Industrial Blaju, S.A. de C.V.     2       25,229,382     Capital Stock, $1.00
par value     65%  
Kilian Manufacturing Corporation
  3091780 Nova Scotia Company     5, 7       130     Common Shares, no par value
    65%  
Warner Electric International Holding, Inc.
  Warner Electric UK Group Ltd.     6       2,456,508     Ordinary Shares of £1
each, fully paid     65%  
Warner Electric International Holding, Inc. *
  Warner Electric (Holding) SAS                         65%  
Warner Electric International Holding, Inc. *
  Warner Electric Group GmbH                         65%  
Warner Electric International Holding, Inc.*
  Warner Electric (Netherlands) Holding, B.V.                         65%  

 

*   NOTE: Certificates for these entities will be provided post-closing.

BONDS

                      Name of                     Grantor   Issuer   Number  
Face Amount   Coupon Rate   Maturity
N/A
                   

GOVERNMENT SECURITIES

                          Name of                         Grantor   Issuer  
Number   Type   Face Amount   Coupon Rate   Maturity
N/A
                       

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

                          Percentage Ownership Name of Grantor   Issuer  
Description of Collateral   Interest
See below.
           

 



--------------------------------------------------------------------------------



 



Existing Joint Ventures
     Warner Electric LLC holds 40% of Elastomeric Actuators Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
(See Section 3.1 of Security Agreement)
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

      Name of Grantor   Jurisdiction
Altra Holdings, Inc.
  DE
Altra Industrial Motion, Inc.
  DE
American Enterprises MPT Corp.
  DE
American Enterprises MPT Holdings, LLC
  DE
Ameridrives International, LLC
  DE
Boston Gear LLC
  DE
Formsprag LLC
  DE
Inertia Dynamics, LLC
  DE
Kilian Manufacturing Corporation
  DE
Nuttall Gear LLC
  DE
TB Wood’s Corporation
  DE
TB Wood’s Enterprises, Inc.
  DE
TB Wood’s Incorporated
  PA
Warner Electric International Holding, Inc.
  DE
Warner Electric LLC
  DE
Warner Electric Technology LLC
  DE

 



--------------------------------------------------------------------------------



 



EXHIBIT G
(See Section 4.4 and 4.8 of Security Agreement)
AMENDMENT
This Amendment, dated                     ,       is delivered pursuant to
Section 4.4 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
                           ,        , between the undersigned, as the Grantors,
and The Bank of New York Mellon Trust Company, N.A., as the Collateral Agent,
(the “Security Agreement”) and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in said
Security Agreement and shall secure all Secured Obligations referred to in said
Security Agreement.

                       
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           





--------------------------------------------------------------------------------



 



SCHEDULE I TO AMENDMENT
STOCKS

                                          Percentage of Name of      
Certificate   Number of       Outstanding Grantor   Issuer   Number(s)   Shares
  Class of Stock   Shares
 
                   
 
                   
 
                   
 
                   
 
                   
 
                     
 
                   

BONDS

                      Name of                     Grantor   Issuer   Number  
Face Amount   Coupon Rate   Maturity
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                     
 
                   

GOVERNMENT SECURITIES

                          Name of                         Grantor   Issuer  
Number   Type   Face Amount   Coupon Rate   Maturity
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                         
 
                   

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

                          Percentage Ownership Name of Grantor   Issuer  
Description of Collateral   Interest
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]
COMMERCIAL TORT CLAIMS

                          Case Number; Name of             Court where Case was
Name of Grantor   Description of Claim   Parties   Filed
 
           
 
           
 
           
 
           
 
           
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT H
(See Section 8.21 of Security Agreement)
Post Closing Matters

                      Responsible     Document/Deliverable   Party   Due Date
1.
  Deliver to the Collateral Agent the results of patent and trademark searches
of the U.S. Patent and Trademark Office databases, together with an Exhibit D
attached hereto, listing all Patents and Trademarks (including any licenses of
the foregoing) in which such Grantor has an ownership interest, in each case as
required under Section 4.7(f) hereof.   Grantors   12/25/09
 
           
2.
  Execute and deliver to the Collateral Agent (x) a patent security agreement
and (y) a trademark security agreement as required under Section 4.7(f) hereof.
  Grantors   12/25/09
 
           
3.
  Deliver to the Collateral Agent copies of existing appraisals with respect to
each of the Premises.   Grantors   12/25/09
 
           
4.
  Deliver to the Collateral Agent certificates of insurance and binder to comply
with Acord 25, Acord 28 and Acord 75 with respect to all property, casualty and
liability insurance policies (identifying the Collateral Agent as loss payee and
additional insured and mortgagee) maintained by the Grantors, together with
copies of endorsements to such policies indicating that the Collateral Agent has
been named as loss payee and additional insured and mortgagee.   Grantors  
12/25/09
 
           
5.
  Deliver to the Collateral Agent a Mortgage and other related items with
respect to each of the Premises as required under Section 4.20 of the Indenture.
  Grantors   2/23/10
 
           
6.
  Deliver to the Collateral Agent copies of existing surveys and Phase I
environmental reports with respect to each of the Premises.   Grantors   2/23/10
 
           
7.
  Deliver to the Collateral Agent certificates evidencing flood insurance, if
required, for each of the Premises, and certificates evidencing hazard insurance
for each of the Premises.   Grantors   2/23/10
 
           
8.
  Execute and deliver to the Collateral Agent Control Agreements as required
under Section 4.14 hereof.   Grantors   3/25/10

 



--------------------------------------------------------------------------------



 



                      Responsible     Document/Deliverable   Party   Due Date
9.
  Execute and deliver to the Collateral Agent Collateral Access Agreements as
required under Section 4.13 and pursuant to Section 4.21 of the Indenture.  
Grantors    2/23/10 (for Leases entered into after the date of the Indenture)

3/25/10 (for all other Collateral Access Agreements)
 
           
10.
  Execute and deliver to the Collateral Agent and Officers’ Certificate
certifying that all post-closing matters set forth on this Exhibit H have been
executed and/or delivered to the Collateral Agent as set forth herein (which
Officers’ Certificate the Trustee and the Collateral Agent shall be entitled to
rely on as to the satisfaction of such post-closing matters).   Grantors  
 3/25/10

 